




--------------------------------------------------------------------------------




 








MASTER CREDIT AND SECURITY AGREEMENT
 
among
 
BOS (USA) INC.
 
and
 
TRIBECA LENDING CORP.
 
and
 
THOSE SUBSIDIARIES LISTED ON THE SIGNATURE PAGE HERETO








Dated as of March 24, 2006









 



--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 



Master Credit and Security Agreement


This Master Credit and Security Agreement (the "Agreement") is entered into as
of March 24, 2006, among TRIBECA LENDING CORP., a New York corporation
("Company"), having its principal office at Six Harrison Street, New York, New
York 10013, and BOS (USA) INC., a Delaware corporation ("Bank"), and those
Subsidiaries of Company listed on the signature page to this Agreement.
 
WHEREAS, Company has entered into a certain Warehousing Credit and Security
Agreement with Sky Bank, an Ohio banking corporation ("Sky Bank"), originally
dated as of September 30, 2003, and amended and restated as of October 18, 2005
(as so amended, and as the same may from time to time be further amended,
restated or otherwise modified, the "Warehouse Line of Credit Agreement")
pursuant to which Sky Bank has granted a warehouse line of credit to Company for
the purpose of financing Company's origination of first lien residential
mortgage loans;
 
WHEREAS, Sky Bank, Company and certain Subsidiaries of Company (each a "Sky Bank
Subsidiary Borrower" and collectively, the "Sky Bank Subsidiary Borrowers") have
entered into a certain Master Credit and Security Agreement, dated as of
February 28, 2006, to finance from time to time the assignment and sale of
certain Mortgage Loans, originally financed by Company under the Warehouse Line
of Credit Agreement, from Company to such Sky Bank Subsidiary Borrowers, and in
connection therewith the applicable Sky Bank Subsidiary Borrower shall issue one
or more promissory notes payable to the order of Sky Bank to evidence the
applicable loan (each a "Sky Bank Subsidiary Loan" and collectively, the "Sky
Bank Subsidiary Loans");
 
 
WHEREAS, Company and the Sky Bank Subsidiary Borrowers party hereto have
requested that Bank extend credit to them to consolidate and refinance the Sky
Bank Subsidiary Loans set forth on Schedule I attached hereto; and
 
WHEREAS, Company has requested, and Bank is willing, to consolidate and
refinance the Sky Bank Subsidiary Loans set forth on Schedule I attached hereto,
on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I  
 
DEFINITIONS
 
Section 1.1.  Defined Terms. Capitalized terms defined below or elsewhere in
this Agreement (including the Exhibits hereto) shall have the following
meanings:
 
"Account Control Agreement" means that certain Deposit Account Control
Agreement, dated as of even date herewith, among Company, Servicer, each Company
Subsidiary and Bank , as the same may from time to time be amended, restated or
otherwise modified.
 
 
 

--------------------------------------------------------------------------------

 
"Administrative Services Agreement" has the meaning set forth in Section 10.1
hereof.
 
"Administrative Servicing Fee" means the amount(s) to be agreed to be paid to
Franklin Credit as compensation for the administrative services it provides, in
connection with the Pledged Mortgage Loans, pursuant to the Administrative
Services Agreement, which amount(s) shall be described in the Administrative
Services Agreement.
 
"Affiliate" has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.
 
"Aggregate Pool Value" means, as of any date of determination, the sum of the
Pool Values of each Mortgage Pool as of said date.
 
"Agreement" means this Master Credit and Security Agreement, as amended,
restated or otherwise modified from time to time in accordance with the terms of
the Intercreditor Agreement.
 
"Alternate Base Rate" shall mean, the one (1) month London Interbank Offered
Rate (LIBOR) as published in the "MONEY RATES" column of The Wall Street
Journal. The interest rate shall be adjusted on the first day of each month
based upon the Alternate Base Rate then in effect, or if the first day of the
month is not a Business Day, then based upon the Alternate Base Rate in effect
on the first Business Day of such month. It is understood and agreed that the
Alternate Base Rate is a reference rate only and does not necessarily represent
the lowest or best rate actually charged to any customer.
 
"Bank" has the meaning set forth in the first paragraph of this Agreement.
 
"BoS Account" means the account designated the "Tribeca-BOS Collateral Account"
established by the Servicer for the benefit of Bank, and any replacement thereof
agreed to by Bank. 
 
"BoS Portfolio Deficiency Reimbursement Amount" means an amount equal to (i) the
aggregate amount of all transfers made from the Sky Account to the BOS Account
pursuant to Section 2.5(a)(iv) of the Sky Bank Master Agreement, less (ii) the
aggregate amount of all transfers made from the BOS Account to the Sky Account
pursuant to Section 2.5(a)(iii) of this Agreement.
 
"BoS Portfolio Deficiency Reimbursement Obligation" refers to the obligation of
the Servicer, on behalf of Company and the Company Subsidiaries, to reimburse
the Sky Account for transfers made from the Sky Account to the BOS Account
pursuant to Section 2.5(a)(iv) of the Sky Bank Master Agreement.
 
"Business Day" means any day (excluding Saturday, Sunday and any legal holidays)
on which banks in New York, New York are generally open for the conduct of their
commercial banking business.
 
"Collateral" has the meaning set forth in Section 3 hereof.
 
 
2

--------------------------------------------------------------------------------

 
"Collateral Documents" means all Mortgage Loan Documents pertaining to any
Pledged Mortgage Loan, and any endorsements and assignments of such Mortgage
Loan Documents from Company to the applicable Company Subsidiary or from any
other Company Subsidiary to the applicable Company Subsidiary.
 
"Company" has the meaning set forth in the first paragraph of this Agreement.
 
"Company Subsidiary" means each Subsidiary of Company which is a party to this
Agreement and has received a Company Subsidiary Loan.
 
"Company Subsidiary Loan" means each loan made by Bank to any Company Subsidiary
pursuant to this Agreement.
 
"Company Subsidiary Loan Request" means the current form in use by Bank as set
forth in Exhibit A hereto. Bank shall have the right, on not less than thirty
(30) Business Days' prior written notice to Company, to modify Exhibit A to
conform to current legal requirements or Bank practices, and, as so modified,
said Exhibit shall be deemed a part hereof.
 
"Consolidated" refers to the consolidation of accounts in accordance with GAAP.
 
"Corporate Advances" means all customary, reasonable and necessary "out of
pocket" costs and expenses incurred in the performance by Company or any
subservicer of its servicing obligations with respect to the preservation,
restoration and protection of any Pledged Mortgage Loan.
 
"Custodial Agreement" means, (i) until the U.S. Bank Custodial Agreement has
been entered into by the parties thereto, the Custodial Agreement dated as of
even date herewith among Company, the Company Subsidiary, Bank and Sky Bank and
(ii) thereafter, the U.S. Bank Custodial Agreement, in each case, as the same
may from time to time be amended, restated or otherwise modified.
 
"Custodial Fees" means the amount(s) to be paid to the Custodian as compensation
for the custodial services it provides, in connection with Pledged Mortgage
Loans, pursuant to the Custodial Agreement, which amount(s) (including, if
applicable, any portion thereof allocable to the Pledged Mortgage Loans) shall
be described in the Custodial Agreement.
 
"Custodian" means the organization holding Mortgage Loan Documents on behalf of
Bank under the Custodial Agreement.
 
"Debt" means, with respect to any Person, at any date (a) all indebtedness or
other obligations of such Person which, in accordance with GAAP, would be
included in determining total liabilities as shown on the liabilities side of a
balance sheet of such Person at such date; (b) all indebtedness or other
obligations of such Person for borrowed money or for the deferred purchase price
of property or services; (c) all indebtedness or other obligations of any other
Person for borrowed money or for the deferred purchase price of property or
services in respect of which such Person is liable, contingently or otherwise,
to pay or advance money or property as guarantor, endorser, or otherwise (except
as endorser of negotiable instruments for collection in the ordinary course of
business), or which such Person has agreed to purchase or otherwise acquire; and
(d) all indebtedness for borrowed money or for the deferred purchase price of
property or services secured by a Lien on any property owned or being purchased
by such Person (even though such Person has not assumed or otherwise become
liable for the payment of such indebtedness).
 
 
3

--------------------------------------------------------------------------------

 
"Default" means the occurrence of any event or existence of any condition which,
but for the giving of notice, the lapse of time, or both, would constitute an
Event of Default.
 
"Escrow Reserves" With respect to any Pledged Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the mortgagor with the mortgagee pursuant to the applicable Mortgage or other
Mortgage Loan Document.
 
"Event of Default" means any of the conditions or events set forth in
Section 8.1 hereof.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
"FHA" means The Federal Housing Administration of the United States Department
of Housing and Urban Development and any successor thereto.
 
"FHLMC" means The Federal Home Loan Mortgage Corporation and any successor
thereto.
 
"Floating Rate" has the meaning set forth in Section 2.4(a) hereof.
 
"FNMA" means The Federal National Mortgage Association and any successor
thereto.
 
"Franklin Credit" means Franklin Credit Management Corporation, a Delaware
corporation.
 
"Franklin Line of Credit" means the Master Credit and Security Agreement among
Sky Bank, Franklin Credit and those subsidiaries of Franklin Credit that now or
hereafter are a party thereto.
 
"Funding Date" means March 27, 2006.
 
"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
 
"GNMA" means Government National Mortgage Association or any successor thereto.
 
 
4

--------------------------------------------------------------------------------

 
"HUD" means the United States Department of Housing and Urban Development or any
successor thereto.
 
"Indemnified Liabilities" has the meaning set forth in Section 9.2 hereof.
 
"Index" has the meaning set forth in Section 2.4(a) hereof.
 
"Insurer" means FHA, VA or a private mortgage insurer, as applicable.
 
"Intercreditor Agreement" means that certain Intercreditor Agreement, dated as
of even date herewith, between Bank and Sky Bank, that has been acknowledged and
consented to by Company, each Company Subsidiary and each of the Company's other
subsidiaries which from time to time become party thereto. Neither Company nor
any Company Subsidiary shall be bound by any amendment, restatement or
modification to the Intercreditor Agreement, unless the same has been agreed to
by Company.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, or any
subsequent federal income tax law or laws, as any of the foregoing have been or
may from time to time be amended.
 
"Investor" means a third party financially responsible institution purchasing
Mortgage Loans from a Company Subsidiary pursuant to a Purchase Commitment.
 
"Lien" means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind, including without limitation any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest.
 
"Loan Documents" means this Agreement, each Note, each security agreement
executed and delivered by any Subsidiary of Company pursuant to Section 3.7
hereof, and any other agreements, instruments or documents now or hereafter
executed and delivered pursuant to or in connection with any of the foregoing.
 
"Lockbox" means the post office box maintained by the Servicer pursuant to the
Lockbox Agreement for the receipt of payments relating to the Collateral.
 
"Lockbox Agreement" means that certain Agreement as to Wholesale Lockbox and
Cash Management Services, dated as of even date herewith, among Bank, the
Servicer, Company and each Company Subsidiary.
 
"Margin Stock" has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
 
"Mortgage" means a first-lien mortgage, first-lien deed of trust, first-lien
security deed or similar first-lien instrument on improved real property
securing a Mortgage Loan.
 
"Mortgage Loan" means any loan evidenced by a Mortgage Note. A Mortgage Loan,
unless otherwise expressly stated herein, means a Residential Mortgage Loan.
 
 
5

--------------------------------------------------------------------------------

 
"Mortgage Loan Documents" means the Mortgage, Mortgage Note, credit and closing
packages, disclosures, and all other files, records and documents evidencing,
securing, guaranteeing or otherwise arising in connection with or relating to
any Pledged Mortgage Loan, and including without limitation (to the extent
applicable) those documents listed on Exhibit C.
 
"Mortgage Loan Principal Balance" means, as of any date of determination, the
outstanding principal balance of such Mortgage Loan as calculated pursuant to
the Mortgage Loan Documents.
 
"Mortgage Loan Value" means as of any date of determination, with respect to any
Mortgage Loan, the appraised value, at the time of origination, of the mortgaged
properties then comprising the security for such Mortgage Loan.
 
"Mortgage Note" means a note secured by a Mortgage and evidencing a Mortgage
Loan.
 
"Mortgage Pool" means, for each Company Subsidiary party hereto, the pool of
Pledged Mortgage Loans set forth on Exhibit D hereto with respect to the Company
Subsidiary Loan of such Company Subsidiary.
 
"Net Worth" means, with respect to Company and its Subsidiaries at any date of
determination, (a) Consolidated total assets of Company and its Subsidiaries at
such date less (b) the sum of (i) Consolidated total liabilities of Company and
its Subsidiaries at such date and (ii) the liquidation value of any redeemable
preferred stock of Company and its Subsidiaries at such date, in each case as
determined in accordance with GAAP.
 
"Note" has the meaning set forth in Section 2.3 hereof.
 
"Notices" has the meaning set forth in Section 11.3 hereof.
 
"Officer's Certificate" means a certificate executed on behalf of Company or of
a Company Subsidiary by its vice president, cashier or other appropriate
officer.
 
"Permitted Liens" means (i) Liens granted in favor of Bank and (ii) Liens
granted to Sky Bank pursuant to the Sky Bank Master Agreement, provided any such
Lien upon the Collateral is junior and subordinate to the Lien upon the
Collateral granted to Bank.
 
"Person" means and includes natural persons, corporations, limited liability
companies, partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust land trusts, business trusts or other
organizations, whether or not legal entities, and companies, governmental
agencies and political subdivisions thereof.
 
"Pledged Mortgage Loans" has the meaning set forth in Section 3.1(a) hereof.
 
"Pool Value" means, with respect to any Mortgage Pool, as of any date of
determination, an amount equal to the sum of the Mortgage Loan Values of each
Pledged Mortgage Loan that is included in such Mortgage Pool as of such date,
reduced by applicable Administrative Servicing Fees, Custodial Fees and
Corporate Advances for such Mortgage Pool. 


 
6

--------------------------------------------------------------------------------

 
"Post-Default Rate" means in respect of any day (a "Post-Default Day") an Event
of Default has occurred and is continuing hereunder, a rate per annum on a 360
day per year basis equal to 2% per annum plus the applicable Floating Rate on
such Post-Default Day.
 
"Predatory Loan" means (a) a "high cost mortgage" as defined in Section 152(a)
of the Home Ownership and Equity Protection Act of 1994; (b) a "high cost home
loan" or a "predatory loan" within the meaning of any corresponding state or
local laws, including but not limited to, the Georgia Fair Lending Act, the New
York State Anti-Predatory Lending Law, and the New Jersey Homeownership Security
Act; (c) any loan which under any other state or local law or ordinance could
result in such loan being deemed to be unenforceable or could result in the
refund or recession of all principal and/or interest paid or to be paid under
such loan; and (d) any loan which under a state or local law may otherwise
subject the originator and/or holder of such loan to civil or criminal sanctions
related to the origination, holding, servicing, and/or transfer of such loan.
 
"Principal Payment" means, as of any date of determination, an amount equal to
any unpaid principal which is due and payable under any Note on such date.
 
"Purchase Commitment" means a written commitment, issued in favor of Company or
of a Company Subsidiary by an Investor pursuant to which that Investor commits
to purchase one or more Mortgage Loans, or any whole loan purchase agreement by
and between a Company Subsidiary and the Investor, governing the terms and
conditions of any such purchases.
 
"Redemption Amount" means with respect to any Mortgage Loan, as of any date of
determination, the outstanding principal amount of such Mortgage Loan as of such
date.
 
"Related Loan" means, with respect to each Mortgage Pool, the Company Subsidiary
Loan made on the Funding Date to the Company Subsidiary to which such Mortgage
Pool is attributed.
 
"Related Mortgage Pool" means with respect to any Company Subsidiary Loan, the
Mortgage Pool acquired with the proceeds of such Company Subsidiary Loan, as set
forth on Exhibit D hereto.
 
"Residential Mortgage Loan" means a Mortgage Loan secured by a Mortgage covering
improved real property containing a one- to four-family residence.
 
"Restricted Payment" means any dividend, distribution, loan, advance, guaranty,
extension of credit or other payment (whether in cash, securities or other
property) to or for the benefit of any Person who holds an equity interest in
Company or any Company Subsidiary, whether or not such interest is evidenced by
a security, and any other payment, whether in cash, securities or other
property, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any capital stock of Company or any Company
Subsidiary, provided, however, Restricted Payments shall not include
Administrative Servicing Fees payable under the Administrative Services
Agreement, disbursements to Company pursuant to Section 2.5(a)(vi), or premiums,
points and fees from the sale of Pledged Mortgage Loans which have been redeemed
pursuant to Section 3.4.
 
 
7

--------------------------------------------------------------------------------

 
"Servicer" means Sky Bank, in its capacity as servicer of the Lockbox and the
BoS Account.
 
"Sky Account" means the account designated as the “Tribeca-Sky Collateral
Account established by Sky Bank pursuant to the Sky Bank Master Agreement and
any replacement thereof. 
 
"Sky Bank Master Agreement" means that certain Master Credit and Security
Agreement, dated as of February 28, 2006, among Sky Bank, Company and its
Subsidiaries from time to time party thereto, as the same may be amended from
time to time in accordance with the Intercreditor Agreement.  
 
"Sky Bank Portfolio Deficiency Amount" means an amount equal to the amount by
which (i) the total amount allocable pursuant to Section 2.5(a)(i) and Section
2.5(a)(ii) of the Sky Bank Master Agreement exceeds (ii) the amount on deposit,
prior to such allocations pursuant to Section 2.5(a)(i) and Section 2.5(a)(ii)
of the Sky Bank Master Agreement, in the Sky Account.
 
"Statement Date" has the meaning set forth in Sections 4.2(d) or 6.1(b)(ii), as
applicable.
 
"Subsidiary" means any corporation, association or other business entity in
which more than fifty percent (50%) of the total voting power or shares of stock
entitled to vote in the election of directors, managers or trustees thereof is
at the time owned or controlled, directly or indirectly, by any Person or one or
more of the other Subsidiaries of that Person or a combination thereof.
 
"Success Fees" has the meaning set forth in Section 2.10.
 
"Underwriting Standards" means Company's Liberty Loan Underwriting Guidelines
dated July 25, 2005, as attached to Exhibit B hereto.
 
"US Bank Custodial Agreement" means a custodial agreement to be entered into
among the Company, Bank, Company Subsidiary and U.S. Bank National Association,
as custodian.
 
"VA" means the Department of Veterans Affairs and any successor thereto.
 
Section 1.2.  Other Definitional Provisions. 
 
(a)  Accounting terms not otherwise defined herein shall have the meanings given
them under GAAP.
 
(b)  Defined terms may be used in the singular or the plural, as the context
requires.
 
ARTICLE II
 
THE CREDIT
 
Section 2.1.  Loans. 
 
 
8

--------------------------------------------------------------------------------

 
(a)  Subject to the terms and conditions of this Agreement, including without
limitation Section 2.2 below, and provided no Default has occurred and is
continuing, Bank agrees, to make one or more Company Subsidiary Loans in the
aggregate original principal amount of ninety eight million one hundred sixty
eight thousand four hundred forty and 67/100 dollars ($98,168,440.67), on the
Funding Date to the Sky Bank Subsidiary Borrower(s) set forth on Schedule I
hereto; provided, however, that (w) the aggregate principal amount of each
Company Subsidiary Loan shall not exceed the principal amount of indebtedness
outstanding under the Sky Bank Subsidiary Loan(s) refinanced thereby, (x) the
total aggregate principal amount of such Company Subsidiary Loan shall not
exceed 75% of the Pool Value of the Related Mortgage Pool, and (y) the aggregate
original principal amount of all Company Subsidiary Loans (after giving effect
to the requested Company Subsidiary Loan) shall not exceed $100,000,000.
 
(b)  Company Subsidiary Loans shall be used by Company Subsidiaries solely for
the consolidation and refinancing of the applicable Sky Bank Subsidiary Loan
described on Schedule I hereto.
 
Section 2.2.  Procedures for Obtaining Company Subsidiary Loans. Each Company
Subsidiary Loan is subject to Bank’s approval. Such Bank approval is subject to
the Conditions Precedent set forth in Section 4.2. Before providing final
approval and funding any Company Subsidiary Loan, Bank shall have a reasonable
amount of time (not less than two (2) Business Days or more than four (4)
Business Days) to examine and verify the Collateral Documents required to be
delivered to Bank or to Custodian, as set forth in Section 4.2, and may reject
such of them as do not meet the requirements of this Agreement, and/or may
reduce the amount of such Company Subsidiary Loan. Bank, in all events, reserves
the right to reject any Company Subsidiary Loan Request if any Pledged Mortgage
Loan included in the Related Mortgage Pool does not meet the Underwriting
Standards or is a Predatory Loan.
 
Section 2.3.  Note. Each Company Subsidiary Loan, and the corresponding Company
Subsidiary's obligation to pay the principal of, and interest on such Company
Subsidiary Loan, shall hereafter be evidenced by a promissory note of such
Company Subsidiary, payable to the order of Bank, in substantially the form of
Exhibit E attached hereto. The term "Note" or "Notes" shall mean each and all
existing promissory notes evidencing Company Subsidiary Loans, and all
promissory notes hereafter executed and delivered by a Company Subsidiary to
evidence Company Subsidiary Loans, and shall include all extensions, renewals
and modifications thereof, and all substitutions therefor. 
 
Section 2.4.  Interest. 
 
(a)  Subject to subsection (b) below, the unpaid principal balance of each
Company Subsidiary Loan shall bear interest, payable monthly, on the first day
of each month, from the date of such Company Subsidiary Loan until paid in full,
at a floating per annum rate of interest (the "Floating Rate") based upon an
index which will be the Federal Home Loan Bank of Cincinnati 30 day advance rate
(the "Index"), plus the applicable margin in accordance with the following
matrix:
 


 
9

--------------------------------------------------------------------------------

 
 
Index
 
Bank Margin
<226
 
300
226 - 450
 
275
Greater than 450
 
250



The interest rate charged herein shall be adjusted monthly, effective on the
first (1st) day of each month, based upon the Index in effect on the last
Business Day of the then prior month. The Federal Home Loan Bank of Cincinnati
30 day advance rate shall mean the highest rate of interest as published daily
by Bloomberg under the symbol FHL5LBR1. If the Index becomes unavailable during
the term of this Agreement, the interest rate will be based upon such other
index which has been mutually agreed to among the Company, Bank and Sky Bank,
and in the event that Bank, Company and Sky Bank shall not so agree, the
interest rate shall be the Alternate Base Rate. Interest will be calculated on
the basis of actual days elapsed over a 360 day year (365/360 basis), and
principal and interest payments will be billed monthly by the Servicer.
 
(b)  If an Event of Default has occurred and is continuing hereunder, Company
and Company Subsidiary shall be obligated to pay to Bank interest on the
outstanding principal balance of each Company Subsidiary Loan at a rate per
annum equal to the Post-Default Rate until such Company Subsidiary Loan is paid
in full or such Event of Default is cured or waived by Bank.
 
(c)  The books and records of Bank, absent manifest error, shall constitute
prima facie evidence of the principal balance of each Company Subsidiary Loan
and the date and amount of each payment of principal and interest and applicable
interest rates and other information with respect thereto.
 
Section 2.5.  Payments. 
 
(a)  The Company and each Company Subsidiary shall ensure that any and all
payments on the Pledged Mortgage Loans shall be made as specified in Section
3.5, except as otherwise provided in Section 2.9. So long as no Event of Default
shall have occurred and be continuing, Pledged Mortgage Loan payments deposited
in the Lockbox or, except as otherwise provided in Section 2.9, otherwise
received by Company or any Company Subsidiary shall be deposited into the BOS
Account and shall be applied, on or about the first day of each month, by the
Servicer, in the following order:
 
(i)  First, all amounts received in respect of each Mortgage Pool shall be
applied to the following obligations in the following order:
 
(A)  any accrued and unpaid Escrow Reserves, Administrative Servicing Fees,
Corporate Advances and Custodial Fees payable to the Custodian, if any, for such
Mortgage Pool for such month, and any amount payable to the Servicer for such
month pursuant to Section 3.4 of the Intercreditor Agreement, and any interest
which has accrued and been credited by the Servicer to the BOS Account;
 
 
10

--------------------------------------------------------------------------------

 
(B)  any accrued and unpaid interest and Success Fees due on the Related Loan;
 
(C)  any required Principal Payment due on the Related Loan; and
 
(D)  any prepayment of the Related Loan required pursuant to Section 2.11.
 
(ii)  Second, any amounts remaining after the allocations set forth in clause
2.5(a)(i) above are applied with respect to each Mortgage Pool, shall be
aggregated and then applied to the following obligations in the following order,
in each case to the extent not applied pursuant to clause 2.5(a)(i) above:
 
(A)  any then remaining accrued and unpaid Escrow Reserves, Administrative
Servicing Fees Corporate Advances and Custodial Fees, if any, for such month for
each Mortgage Pool, applied in the order of origination of the Related Loan
(i.e. starting with the oldest Related Loan) based on their remaining
entitlement pursuant to clause 2.5(a)(i)(A) above after all allocations pursuant
to clause 2.5(a)(i)(A) above;
 
(B)  any then remaining accrued and unpaid interest due on any Company
Subsidiary Loans, applied in the order of origination of Company Subsidiary
Loans (i.e. starting with the oldest Company Subsidiary Loan) based on their
remaining entitlement pursuant to clause 2.5(a)(i)(B) above after all
allocations pursuant to clause 2.5(a)(i)(B) above;
 
(C)  any then remaining required Principal Payment due on any Company Subsidiary
Loan, applied in the order of origination of the Company Subsidiary Loans (i.e.
starting with the oldest Company Subsidiary Loan), based on their remaining
entitlement pursuant to clause 2.5(a)(i)(C) above after all allocations pursuant
to clause 2.5(a)(i)(C) above; and
 
(D)  any then remaining prepayment of any Company Subsidiary Loans required
pursuant to Section 2.11, applied in the order of origination of the applicable
Company Subsidiary Loans (i.e. starting with the oldest Company Subsidiary
Loan), based on their remaining entitlement pursuant to clause 2.5(a)(i)(D)
above after all allocations pursuant to clause 2.5(a)(i)(D) above.
 
(iii)  Third, after the allocations set forth in clause 2.5(a)(ii), an amount
equal to the BoS Portfolio Deficiency Reimbursement Amount, if any, shall be
deposited by the Servicer into the Sky Account for application toward the BoS
Portfolio Deficiency Reimbursement Obligation.
 
 
11

--------------------------------------------------------------------------------

 
(iv)  Fourth, after the allocation set forth in clause 2.5(a)(iii), an amount
equal to the Sky Bank Portfolio Deficiency Amount, if any, shall be deposited by
the Servicer into the Sky Account.
 
(v)  Fifth, any amount remaining after the allocation set forth in clause
2.5(a)(iv) above shall be applied to pay any other accrued and unpaid sums due
to Bank hereunder, including, without limitation, any unpaid Success Fees then
due.
 
(vi)  Sixth, any amount remaining after the allocation set forth in clause
2.5(a)(v) above shall be applied to pay the principal balance of Company
Subsidiary Loans, applied in the order of origination of Company Subsidiary
Loans (i.e. starting with the oldest Company Subsidiary Loan), provided,
however, a portion of such remaining amount, as determined by Bank in its
discretion, may be allocated and distributed to Company for the benefit of
Company Subsidiaries.
 
(b)  If at any time an Event of Default has occurred and is then continuing, any
funds in the BOS Account may be applied by Bank in accordance with Section 8.3.
 
(c)  Subject to the general order of application of funds in the BoS Account set
forth in Section 2.5 above, Company or a Company Subsidiary may prepay any
Company Subsidiary Loan, in whole or in part at any time and from time to time,
without premium or penalty (but subject to the Success Fee), provided, however,
that at the time of such prepayment Company or Company Subsidiary, as the case
may be, shall pay all accrued interest on the principal so prepaid; and
provided, further, however, that except as otherwise provided in Section 3.4
below, the Pledged Mortgage Loans related to such Company Subsidiary Loan shall
continue to be held as Collateral and payments from the Pledged Mortgage Loans
shall continue to be applied in accordance with the above toward any remaining
Company Subsidiary Loans or any other sums due to Bank hereunder.
 
Section 2.6.  Reserved. 
 
Section 2.7.  Method of Making Payments. Except as otherwise specifically
provided herein, all payments under a Note shall be received by Bank on the date
when due and shall be made in lawful money of the United States of America in
immediately available funds at the office of Bank, or such other place as Bank
from time to time shall designate. Whenever any payment to be made under a Note
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, the interest thereon shall be payable at the
applicable rate during such extension. Funds received by Bank after 4:00 p.m.
New York City time on a Business Day shall be deemed to have been paid on the
next succeeding Business Day. On or before 12:00 p.m., New York City time on the
date of each payment to Bank, Company shall provide Bank with a spread sheet, in
form and detail agreed to by Bank and Company, showing the application of each
payment.
 
Section 2.8.  Net Payments. All payments with respect to any Company Subsidiary
Loan shall be made without offset or counterclaim and free from any present or
future taxes, levies, imports, duties or other similar charges of whatsoever
nature imposed by any government or any political subdivision or taxing
authority hereof, other than any taxes on or measured by the net income of Bank.
 
 
12

--------------------------------------------------------------------------------

 
Section 2.9.  Direct Payments. Any and all payments received by Company or a
Company Subsidiary in connection with Collateral shall be deemed to have been
delivered in trust for the benefit of Bank and, unless an Event of Default shall
have occurred and be continuing, shall be promptly delivered to the Lockbox for
application in accordance with Section 2.5, or if an Event of Default has
occurred and is continuing, shall be delivered to Bank or as may otherwise be
directed by Bank. Notwithstanding the forgoing, absent an Event of Default,
premiums, points and profits received by the Company or a Company Subsidiary
from the sale of Pledged Mortgage Loans pursuant to Section 3.4 may be retained
by Company and/or Company Subsidiary and do not require application as provided
in Section 2.5 and are not required to be delivered to the Lockbox.
 
Section 2.10.  Success Fees. After payoff of each Company Subsidiary Loan,
Company or such Company Subsidiary shall pay to Servicer a “Success Fee” in an
amount equal to fifty percent (50%) of the remaining payments which are
subsequently paid under the then remaining Pledged Mortgage Loans comprising the
Related Mortgage Pool for such paid off Company Subsidiary Loan, provided,
however, that the amount of any Success Fees in respect of any such paid off
Company Subsidiary Loan shall not exceed one-half of one percent (0.50%) of the
original principal balance of such paid off Company Subsidiary Loan. 
 
Section 2.11.  Mandatory Prepayments of Company Subsidiary Loans.
 
(a)  In furtherance of, and not in any way in limitation of any other obligation
of Company or any Company Subsidiary set forth in this Agreement, (i) if Company
or any Company Subsidiary shall fail to deliver any Collateral Documents
relating to any Pledged Mortgage Loan to Bank or Custodian, as the case may be,
within sixty (60) days after written notice thereof from Bank or Custodian, or
(ii) if Company or any Company Subsidiary shall fail to replace any Collateral
Document not compliant with the requirements of this Agreement with a corrected
or completed Collateral Document compliant with such requirements, or (iii) if
any legal action or complaint is filed, including, without limitation a legal
action by or on behalf of a Federal, State, or County regulator or agency, or by
a local municipality claiming that any Pledged Mortgage Loan is a Predatory
Loan, or if there is notification by a Federal, State, or County regulator or
agency, or by a local municipality that such a legal action will be imminently
filed, or if there is any determination by the regulators or auditors of either
Bank or Company that any Pledged Mortgage Loan is a Predatory Loan; then in each
of the foregoing cases, the applicable Company Subsidiary shall prepay the
Related Loan in an amount not less than Redemption Amount of the affected
Pledged Mortgage Loan; provided, however, that in the case of (iii) above, such
prepayment need not be made if and so long as the defect or condition causing
such Pledged Mortgage Loan to be considered a Predatory Loan is curable and
Company and/or Company Subsidiary takes appropriate action to cure such defect
and diligently pursues such curative action to completion and/or with respect to
a legal action or complaint, so long as Company or such Company Subsidiary
contests, in good faith, any such legal action or claim by proper proceedings
which are diligently pursued. Following receipt of any Redemption Amount
pursuant to this Section 2.11(a), provided that the outstanding principal amount
of the Related Loan shall not (after giving effect to such release) exceed 75%
of the Pool Value of the Related Mortgage Pool, Bank shall release its security
interest in and lien upon the redeemed Mortgage Loan.
 
 
13

--------------------------------------------------------------------------------

 
(b)  In the event Sky Bank shall receive any "Redemption Amount" (as defined in
the Sky Bank Master Agreement) pursuant to Section 2.11 of the Sky Bank Master
Agreement, and in connection therewith shall release its security interest in
and lien upon any redeemed Pledged Mortgage Loan (as defined in the Sky Bank
Master Agreement), Bank shall, contemporaneously with the release by Sky Bank,
release its secondary security interest in and lien thereon.
 
(c)  In the event of any redemption of Pledged Mortgage Loans pursuant to
Section 3.4, the applicable Company Subsidiary shall prepay the principal amount
of the Related Loan, contemporaneously with the consummation of such redemption,
in an amount not less than the sum of the Redemption Amounts of the Pledged
Mortgage Loans so redeemed.
 
ARTICLE III
 
COLLATERAL
 
Section 3.1.  Assignments and Grants of Security Interest by Company and Company
Subsidiary. As security for (i) the payment of the Note made by it and the
performance of all of such Company Subsidiary's obligations under this
Agreement, (ii) the obligations of any other Company Subsidiary, under that
other Company Subsidiary's Note and under this Agreement,  and (iii) all other
now existing or hereafter arising obligations of Company to Bank under this
Agreement, Company does hereby, and each Company Subsidiary does hereby, grant
and convey to Bank a security interest in all rights, titles and interests of
Company and Company Subsidiary, respectively, in and to the following described
property (collectively, the "Collateral"): 
 
(a)  All Mortgage Loans, including without limitation, all Mortgage Notes and
Mortgages evidencing or securing such Mortgage Loans and all other related
Mortgage Loan Documents which from time to time are delivered, or caused to be
delivered, or which heretofore have been delivered to Bank (including delivery
to a third party on behalf of Bank) pursuant hereto or in respect of which a
Company Subsidiary Loan has been made by Bank or which is hereafter made by Bank
hereunder (the "Pledged Mortgage Loans"); each Company Subsidiary obtaining a
Company Subsidiary Loan shall deliver a schedule, in form and detail acceptable
to Bank, of the Mortgage Pool purchased from the proceeds of such Company
Subsidiary Loan and pledged hereunder, which schedule shall be attached hereto
as Exhibit D, which Exhibit D shall be deemed to be a part of this Agreement.
 
(b)  All mortgage insurance and all commitments issued by Insurers to insure or
guarantee any Pledged Mortgage Loans; and all personal property, contract
rights, servicing and servicing fees and income, accounts and general
intangibles of whatsoever kind relating to the Pledged Mortgage Loans, said
Insurer commitments and the Purchase Commitments, and all other documents or
instruments delivered to Bank in respect of the Pledged Mortgage Loans,
including, without limitation, the right to receive all insurance proceeds and
condemnation awards which may be payable in respect of the premises encumbered
by any Pledged Mortgage Loan;
 
 
14

--------------------------------------------------------------------------------

 
(c)  All right, title and interest of Company and/or Company Subsidiary in and
to all files, surveys, certificates, correspondence, appraisals, computer
programs, tapes, discs, cards, accounting records, information and data of
Company and/or Company Subsidiary relating to the Pledged Mortgage Loans;
 
(d)  All property of Company and/or Company Subsidiary, in any form or capacity
now or at any time hereafter in the possession or direct or indirect control of
Bank relating to Pledged Mortgage Loans (including possession by a parent
company, affiliate or subsidiary of Bank) or any third party on behalf of Bank
relating to the Pledged Mortgage Loans;
 
(e)  The Company and Company Subsidiary's rights (but not any obligations or
liabilities of Company or Company Subsidiary) under all Purchase Commitments now
held or hereafter acquired by Company and/or Company Subsidiary covering Pledged
Mortgage Loans and all proceeds resulting from the sale of Pledged Mortgage
Loans to Investors pursuant thereto;
 
(f)  All rights (but not any obligations or liabilities) of Company and of
Company Subsidiary under the Administrative Services Agreement;
 
(g)  All rights (but not any obligations or liabilities) of Company and Company
Subsidiary under any purchase agreement or other sale or assignment agreement
pursuant to which any Pledged Mortgage Loans were sold, assigned or otherwise
transferred by Company to such Company Subsidiary;
 
(h)  All rights, title and interest in and to the BoS Account and the Lockbox;
and
 
(i)  All replacements, products and proceeds of any and all of the foregoing
(provided, however, premiums or profits made on the sale of Pledged Mortgage
Loans which have been redeemed pursuant to Section 3.4 hereof shall be kept by
Company).
 
Without limiting the foregoing, it is the express intention of Company, and of
each Company Subsidiary, that the security interest granted above is and shall
be a continuing security interest covering all now present (or then present),
and all future obligations of Company to Bank hereunder or arising hereunder;
and all now present (or then present), and all future obligations of each and
every Company Subsidiary to Bank hereunder or arising hereunder, and that the
security interests granted herein by Company and each Company Subsidiary shall
remain in effect until all indebtedness secured hereby has been paid in full.
 
Upon the request of Bank, Company and Company Subsidiaries shall execute any
further document or instrument reasonably requested by Bank to further evidence
or effectuate the assignments and security interests set forth in this Section.
Furthermore, Company and Company Subsidiaries (a) hereby authorize Bank to sign
(if required) and file financing statements at any time with respect to any of
the Collateral, without such financing statements being executed by, or on
behalf of, Company or Company Subsidiaries, (b) shall, at any time on request of
Bank, execute or cause to be executed financing statements in respect of any
Collateral and (c) shall reasonably cooperate to provide any information
reasonably required by Bank in connection with the filing of financing
statements with respect to the Collateral. The Company and Company Subsidiaries
agree to pay all filing fees, including fees for filing amendments and
continuation statements in connection with such financing statements, and to
reimburse Bank for all costs incurred in connection therewith.
 
 
15

--------------------------------------------------------------------------------

 
Section 3.2.  Reserved. 
 
Section 3.3.  Reserved. 
 
Section 3.4.  Sale to Investor or Syndication Transaction. Provided no Default
or Event of Default has occurred and is continuing, Company and/or Company
Subsidiary may redeem Pledged Mortgage Loans from the security interest created
under this Agreement by selling the same to an Investor provided that Bank shall
have determined that (i) the aggregate principal amount of Company Subsidiary
Loans outstanding hereunder will be less than seventy-five percent (75%) of the
Aggregate Pool Value (after giving effect to such redemption), (ii) that the
projected cash flow of any affected Mortgage Pool (after giving effect to such
redemption) will adequately service the Related Loan, (iii) the sum of the
Redemption Amounts of the Pledged Mortgage Loans shall not exceed ten percent
(10%) of aggregate total principal amount of all Mortgage Loans sold to such
Investor contemporaneously with such redemption; and provided, further, in any
event, Pledged Mortgage Loans shall only be redeemed from a Mortgage Pool which
has been mutually agreed to by Bank and Company. Each Company Subsidiary shall
provide Bank with not less than five (5) Business Days advance written notice of
any proposed redemption. In the event Bank shall approve such redemption, such
redemption shall be effected by paying or causing Investor to pay to the BoS
Account in cash the Redemption Amount for such redeemed Pledged Mortgage Loans,
for application in accordance with Section 2.5 hereof.
 
Section 3.5.  Collection and Servicing Rights. Unless written notice to the
contrary is provided from Bank to Company after the occurrence of an Event of
Default or unless the Servicer shall otherwise resign or be removed in
accordance with the terms of the Lockbox Agreement, the Servicer shall at all
times while this Agreement is in effect be responsible for receiving,
collecting, processing and distributing, in accordance with the terms and
provisions of the Lockbox Agreement, sums payable to any Company Subsidiary in
respect of the Collateral.  Unless an Event of Default shall have occurred and
be continuing, subject to Section 2.9, all such sums shall be sent to the
Lockbox for deposit into the BoS Account. All amounts payable to such Company
Subsidiary for the purchase by any Investor under a Purchase Commitment of any
Pledged Mortgage Loans shall also be deposited into the BoS Account. The Company
Subsidiary shall instruct each Pledged Mortgage Loan obligor to direct all
payments due under the Pledged Mortgage Loans, and shall direct each Investor to
pay the amounts payable for the purchase of such Pledged Mortgage Loans,
directly to the Lockbox. Subject to the terms and provisions of the
Intercreditor Agreement, following the occurrence of any Event of Default, Bank
may, at any time thereafter, upon written notice be entitled to service, receive
and collect all sums payable to any Company Subsidiary in respect of the Pledged
Mortgage Loans, and in such case: Bank in its discretion may, (i) require
Company and each Company Subsidiary to establish a substitute lockbox for
receiving sums payable to any Company Subsidiary in respect of the Collateral
and instruct each Pledged Mortgage Loan obligor to direct all payments due under
the Pledged Mortgage Loans thereto, (ii) in its own name or in the name of the
applicable Company Subsidiary or otherwise, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of or in
exchange for any of the Pledged Mortgage Loans, but shall be under no obligation
to do so. Except as otherwise provided herein and except as may be otherwise
provided in the Intercreditor Agreement, all amounts received and collected by
Bank shall be held by Bank as part of the Collateral.
 
 
16

--------------------------------------------------------------------------------

 
Section 3.6.  Return of Collateral. If no Company Subsidiary Loans, interest or
other amounts evidenced by any Note or due under a Company Subsidiary Loan or
under this Agreement shall be outstanding and unpaid, and all other indebtedness
of the Company or the Company Subsidiaries to Bank pursuant to this Agreement
and the Notes, whether now existing or hereafter arising, has been paid and
satisfied in full, Bank shall notify Sky Bank thereof and promptly deliver or
release all Collateral in its possession or in the possession of the Custodian
in accordance with the terms of the Intercreditor Agreement, provided, further
however, if Sky Bank shall notify Bank that it no longer has an interest in the
Collateral, Bank shall promptly deliver or release all Collateral in its
possession to Company or to the Company Subsidiaries, as appropriate. In such
event, the Bank shall also execute and deliver such assignments and other
instruments and documents reasonably requested by Company or by the Company
Subsidiaries to vest title in the Collateral to Company or the Company
Subsidiaries, as appropriate. The timely receipt of Company or of Company
Subsidiaries, as appropriate, for any Collateral released or delivered pursuant
to any provision of this Agreement shall be a complete and full acquittance for
the Collateral so returned, and Bank shall hereafter be discharged from any
liability or responsibility therefor.
 
Section 3.7.  Cross - Collateralization to Sky Bank Master Agreement.  
 
(a)  In consideration for (i) the benefits received and receivable by Company
and its Company Subsidiaries from Bank under this Agreement, (ii) the benefits
received and receivable by Company and its applicable Subsidiaries under the Sky
Bank Master Agreement and (iii) Bank's consent to a second priority security
interest and lien on the Collateral in favor of Sky Bank to secure the
obligations of Company and its applicable Subsidiaries to Sky Bank under the Sky
Bank Master Agreement, Company hereby grants, and shall cause each Subsidiary
which now or hereafter becomes a party to the Sky Bank Master Agreement to
grant, a security interest and lien (junior to the security interest and lien in
favor of Sky Bank in accordance with the terms of the Intercreditor Agreement)
upon all collateral pledged or pledgable to Sky Bank under the Sky Bank Master
Agreement as additional security for the obligations of Company and its Company
Subsidiaries to Bank under this Agreement and the Notes. To effectuate the
foregoing, Company and each Subsidiary party to the Sky Bank Master Agreement on
the date hereof shall execute and deliver in favor of Bank a Security Agreement
in the form attached hereto as Exhibit F, and the Company shall cause each
additional Subsidiary from time to time thereafter becomes a party to the Sky
Bank Master Agreement to execute and deliver in favor of Bank on the date that
such Subsidiary becomes a party thereto a joinder to such Supplemental Security
Agreement.
 
(b)  In consideration for (i) the benefits received and receivable by Bank from
the grant by Company and its applicable Subsidiaries under the Sky Bank Master
Agreement of a priority security interest and lien in favor of Bank (junior to
the security interest and lien in favor of Sky Bank in accordance with the terms
of the Intercreditor Agreement) upon all collateral pledged or pledgable to Sky
Bank under the Sky Bank Master Agreement as additional security for the
obligations of Company and its Company Subsidiaries to Bank under this
Agreement, and (ii) the benefits received and receivable by Bank from the
consent of Sky Bank to the grant of that second priority security interest and
lien in favor of Bank upon all collateral pledged or pledgable to Sky Bank under
the Sky Bank Master Agreement, Bank hereby consents, subject to the terms and
provisions of the Intercreditor Agreement, to the grant by Company and by each
Company Subsidiary which is a party to this Agreement of a second priority
security interest and lien in favor of Sky Bank upon all Collateral under this
Agreement as additional security for the obligations of Company and its
applicable Subsidiaries to Sky Bank under the Sky Bank Master Agreement.
 
 
17

--------------------------------------------------------------------------------

 


ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.1.  Effectiveness of Agreement. This Agreement shall become effective
when each of the following conditions has been satisfied to the satisfaction of
Bank (or waived by Bank):
 
(a)  The Company shall have executed and delivered to Bank this Agreement, and
each Subsidiary of Company party to the Sky Bank Master Agreement shall have
executed and delivered to Bank a security agreement substantially in the form of
Exhibit E hereto, and each of the foregoing shall have delivered to Bank a
certificate of the Secretary or an Assistant Secretary thereof, with respect to
resolutions authorizing the execution and delivery of the documents so executed
and delivered (and the incumbency and authenticity of the signatures of officers
executing the same).
 
(b)  Sky Bank and each other party thereto (other than Bank) shall have executed
and delivered the Intercreditor Agreement, the Lockbox Agreement and the Account
Control Agreement, in form and substance reasonably satisfactory to Bank.
 
(c)  The Custodian and each other party thereto (other than Bank) shall have
executed and delivered the Custodial Agreement and Company shall have delivered
an executed copy thereof to Bank.
 
Section 4.2.  Relating to a Company Subsidiary Loan. The obligation of Bank to
fund an approved Company Subsidiary Loan on the Funding Date is subject to (i)
the receipt by Bank of the following documents, all of which must be
satisfactory in form and content to Bank in its reasonable discretion, and (ii)
the satisfaction of the following conditions precedent:
 
(a)  Requests for a Company Subsidiary Loan shall be initiated by Company or by
a Company Subsidiary delivering to Bank a completed and signed Company
Subsidiary Loan Request. Bank shall review such Company Subsidiary Loan Request
and if Bank does not approve such designation of the Related Mortgage Pool,
Company or Company Subsidiary shall revise such request and deliver a new
completed and signed Company Subsidiary Loan Request with a revised designation
of the Related Mortgage Pool for Bank's approval.
 
(b)  If not already in the possession of the Custodian or Bank, Company and/or
Company Subsidiary shall have delivered the Collateral Documents to the
Custodian on or before the date of the closing of Company Subsidiary Loan.
 
 
18

--------------------------------------------------------------------------------

 
(c)  Bank shall have received the Tax Identification number of Company
Subsidiary to which Company Subsidiary Loan is to be made, and a certificate of
the Secretary or an Assistant Secretary of such Company Subsidiary's, with
respect to (i) resolutions authorizing the execution and delivery of this
Agreement, the Note and all other documents or instruments to be delivered by
such Company Subsidiary pursuant to this Agreement (and the incumbency and
authenticity of the signatures of officers executing the same), (ii) true,
correct and complete copies of the charter documents and bylaws (or comparable
documents) thereof and (iii) a certificate of the Secretary of State (of recent
date) of such Company Subsidiary's jurisdiction of organization as to its legal
existence and good standing in such state.
 
(d)  Bank shall have received a copy of the then most recently available fiscal
year end (the "Statement Date") independently audited financial statements of
Company containing a balance sheet and related statements of income and retained
earnings and changes in financial position for the period ended on the Statement
Date, all prepared in accordance with GAAP applied on a basis consistent with
prior periods.
 
(e)  Bank shall have received each of the following, which must be satisfactory
in form and content to Bank in its reasonable discretion:  (a) a schedule, in
form and detail acceptable to Bank of the Related Mortgage Pool being purchased,
the individual Mortgage Loans comprising such Mortgage Pool and the applicable
Pool Value, and (b) a completed Note, substantially in the form of Exhibit E
hereto, duly executed by Company Subsidiary to which such Company Subsidiary
Loan shall be made.
 
(f)  The representations and warranties of Company contained in Article V hereof
shall be true and correct in all material respects as if made on and as of the
Funding Date unless the same relates to an earlier date;
 
(g)  The representations and warranties of each Company Subsidiary contained in
Article V hereof shall be true and correct in all material respects as if made
on and as of the Funding Date unless the same relates to an earlier date.
 
(h)  The Company Subsidiary shall have performed all obligations to be performed
by it hereunder, and after giving effect to the requested Company Subsidiary
Loan, there shall exist no Default or Event of Default hereunder.
 
(i)  The Company Subsidiary shall have performed all obligations to be performed
by it under this Agreement, and under the Note, and, after giving effect to the
requested Company Subsidiary Loan, there shall exist no Default or Event of
Default under this Agreement or under any Note.
 
(j)  The Company Subsidiary, as reasonably determined by Bank in its reasonable
discretion exercised in good faith, shall not have incurred any Debt, direct or
contingent, other than unsecured trade payables incurred in the ordinary course
of business and under this Agreement or have experienced any other material
adverse change in its business or operations which would make it non-compliant
with any of the terms of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
(k)  Each Subsidiary of Company which is a party to the Sky Master Agreement
shall have executed and delivered to Bank a security agreement substantially in
the form of Exhibit F hereto.
 
(l)  Bank shall have received a payoff letter from Sky Bank stating that upon
receipt of the payoff amount designated therein the Sky Bank Subsidiary Loan of
the Company Subsidiary shall be paid in full and Sky Bank shall deliver
possession of the Collateral Documents for the Related Mortgage Pool securing
such Sky Bank Subsidiary Loan to BOS, or to the BOS Custodian, and Sky Bank’s
security interest in any Collateral securing such Sky Bank Subsidiary Loan shall
be automatically subordinated to the security interest granted to BOS hereunder,
in accordance with the terms of Intercreditor Agreement.
 
Section 4.3.  Acceptance of Proceeds. Acceptance of the proceeds of any
requested Company Subsidiary Loan by the applicable Company Subsidiary shall be
deemed a representation by Company and such Company Subsidiary that all
conditions set forth in Section 4.2 hereof shall have been satisfied as of the
date of such Company Subsidiary Loan.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1.  By Company. In order to induce Bank to enter into this Agreement
and make each Company Subsidiary Loan, Company hereby represents and warrants to
Bank, as of the date of this Agreement and as of the Funding Date, that:
 
(a)  Organization; Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of New York
and is duly registered to do business and is in good standing under the laws of
the State of New York, has the full legal power and authority to own its
property and to carry on its business as currently conducted, and is duly
qualified as a foreign corporation to do business in and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary, except in jurisdictions, if any, where a failure to be
in good standing has no material adverse effect on the business, operations,
assets or financial condition of Company.
 
(b)  Authorization and Enforceability. The Company has the power and authority
to execute, deliver and perform this Agreement and all other documents
contemplated hereby or thereby. The execution, delivery and performance by
Company of this Agreement and all other documents contemplated hereby or
thereby, have been duly and validly authorized by all necessary corporate action
on the part of Company (none of which actions have been modified or rescinded,
and all of which actions are in full force and effect) and do not and will not
conflict with or violate any provision of law or of the articles of organization
or bylaws of Company, conflict with or result in a breach of or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of Company (other than Permitted Liens), or result in or
require the acceleration of any indebtedness of Company pursuant to any
agreement, instrument or indenture to which Company is a party or by which
Company or its property may be bound or affected. This Agreement and all other
documents contemplated hereby or thereby constitute legal, valid, and binding
obligations of Company enforceable in accordance with their respective terms,
except as limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights and by general principles of equity.
 
 
20

--------------------------------------------------------------------------------

 
(c)  Approvals. The execution and delivery of this Agreement and all other
documents contemplated hereby or thereby and the performance of Company's
obligations hereunder and thereunder do not require any license, consent,
approval or other action of any state or federal agency or governmental or
regulatory authority.
 
(d)  Financial Condition. The balance sheet of Company as at the Statement Date,
and the related statements of income and cash flows for the fiscal year ended on
the Statement Date, heretofore furnished to Bank, fairly present the financial
condition of Company as at the Statement Date and the results of its operations
for the fiscal period ended on the Statement Date. The Company had, on the
Statement Date, no known liabilities, direct or indirect, fixed or contingent,
matured or unmatured, or liabilities for taxes, long-term leases or unusual
forward or long-term commitments not disclosed by, or reserved against in, said
balance sheet and related statements, except as heretofore disclosed to Bank in
writing, and except for Bank's extension(s) of credit to Company and its
Subsidiaries. Except for financial statements prepared for interim periods
between the fiscal year-end, all financial statements were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved. Since the Statement Date, there has been no material adverse change in
the business, operations, assets or financial condition of Company, nor is
Company aware of any state of facts which (with or without notice or lapse of
time or both) could reasonably be expected to result in any such material
adverse change.
 
(e)  Litigation. There are no actions, claims, suits or proceedings pending, or
to the knowledge of Company, threatened against or affecting Company in any
court or before any arbitrator or before any government commission, board,
bureau or other administrative agency which may reasonably be expected to result
in any material and adverse change in the business, operations, assets,
licenses, qualifications or financial condition of Company.
 
(f)  Compliance with Laws. The Company, to the best of its knowledge, is not in
violation of any provision of any law, or of any judgment, award, rule,
regulation, order, decree, writ or injunction of any court or public regulatory
body or authority which might have a material adverse effect on the business,
operations, assets or financial condition, of Company.
 
(g)  Regulation U. No part of the proceeds of any Company Subsidiary Loans made
hereunder will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock.
 
(h)  Investment Company Act. The Company is not an "investment company," or a
company controlled by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended.
 
(i)  Payment of Taxes. The Company has filed or caused to be filed all federal,
state, and local income, excise, property and other tax returns with respect to
the operations of Company, which are required to be filed, all such returns are
true and correct in all material respects, and Company has paid or caused to be
paid all taxes as shown on such returns or on any assessment to the extent that
such taxes have become due, except in cases where Company has disputed in good
faith the amount of said taxes, and pursuant to which adequate reserves have
been established if required by GAAP.
 
 
21

--------------------------------------------------------------------------------

 
(j)  Agreements. The Company is not a party to any agreement, instrument or
indenture or subject to any restriction materially and adversely affecting its
business, operations, assets or financial condition, except as disclosed in the
financial statements described in Section 5.1(d) hereof. The Company is not in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could reasonably be expected to have a material adverse effect on
the business, operations, properties or financial condition of Company. No
holder of any indebtedness of Company has given notice of any asserted default
thereunder, and no liquidation or dissolution of Company and no receivership,
insolvency, bankruptcy, reorganization or other similar proceedings relative to
Company or any of its properties is pending, or to the knowledge of Company,
threatened.
 
(k)  Title to Properties. The Company or the applicable Company Subsidiary has
good, valid, insurable (in the case of real property) and marketable title to
all material portions of its properties and assets (whether real or personal,
tangible or intangible) reflected on the financial statements described in
Section 5.1(d) hereof, and all such properties and assets are free and clear of
all Liens except as disclosed in such financial statements.
 
(l)  Reserved.
 
(m)  Eligibility. The Company has and shall maintain in good standing all state
and local permits, licenses, approvals, registrations and qualifications which
are required in order to permit Company to conduct its business as presently
conducted, and which if not maintained in good standing could materially and
adversely affect Company's business, operations, assets, or financial condition
or which could materially and adversely impair the ability of Company to perform
its obligation hereunder.
 
(n)  Default. There exists no Default or Event of Default and all
representations and warranties made by Company and each Company Subsidiary
herein or in any Note or in any other document delivered by Company and each
Company Subsidiary in connection herewith or therewith are true and correct.
 
Section 5.2.  By Company Subsidiary. In order to induce Bank to make a Company
Subsidiary Loan, each Company Subsidiary does represent and warrant to Bank, as
of the date of each Company Subsidiary Loan Request and as of the Funding Date,
that:
 
(a)  Organization; Good Standing; Subsidiaries. Such Company Subsidiary is duly
organized, validly existing and in good standing under the laws of the state of
its jurisdiction of incorporation, and has the full legal power and authority to
own its property and to carry on its business as currently conducted, and is
duly qualified to do business as a foreign corporation in, and is in good
standing in, each jurisdiction in which the transaction of its business makes
such qualification necessary, except in jurisdictions, if any, where a failure
to be in good standing has no material adverse effect on the business,
operations, assets or financial condition of Company Subsidiary. Such Company
Subsidiary has no Subsidiaries.
 
 
22

--------------------------------------------------------------------------------

 
(b)  Authorization and Enforceability. Such Company Subsidiary has the power and
authority to execute, deliver and perform this Agreement, and all other
documents contemplated hereby and thereby. The execution, delivery and
performance by such Company Subsidiary of the Note, this Agreement and all other
documents contemplated hereby and thereby and the borrowing of any Company
Subsidiary Loan hereunder, have been duly and validly authorized by all
necessary corporate action on the part of such Company Subsidiary (none of which
actions have been modified or rescinded, and all of which actions are in full
force and effect) and do not and will not conflict with or violate any provision
of law or of the articles of organization, bylaws or operating agreement of such
Company Subsidiary, conflict with or result in a breach of or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of such Company Subsidiary (other than Permitted Liens),
or result in or require the acceleration of any indebtedness of such Company
Subsidiary pursuant to any agreement, instrument or indenture to which such
Company Subsidiary is a party or by which such Company Subsidiary or its
property may be bound or affected. This Agreement, and all other documents
contemplated hereby constitute legal, valid, and binding obligations of such
Company Subsidiary enforceable in accordance with their respective terms, except
as limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights and by general principles of equity.
 
(c)  Approvals. The execution and delivery of the Note, this Agreement, and all
other documents contemplated hereby and thereby and the performance of such
Company Subsidiary's obligations hereunder and thereunder do not require any
license, consent, approval or other action of any state or federal agency or
governmental or regulatory authority.
 
(d)  Default. There exists no Default or Event of Default and all
representations and warranties made by such Company Subsidiary herein or in any
Note or any other document delivered by such Company Subsidiary in connection
herewith or therewith are true and correct.
 
(e)  Litigation. There are no actions, claims, suits or proceedings pending, or
to the knowledge of such Company Subsidiary, threatened against or affecting
such Company Subsidiary in any court or before any arbitrator or before any
government commission, board, bureau or other administrative agency which may
reasonably be expected to result in any material and adverse change in the
business, operations, assets, licenses, qualifications or financial condition of
such Company Subsidiary.
 
(f)  Compliance with Laws. The Company Subsidiary, to the best of its knowledge,
is not in violation of any provision of any law, or of any judgment, award,
rule, regulation, order, decree, writ or injunction of any court or public
regulatory body or authority which might have a material adverse effect on the
business, operations, assets or financial condition of such Company Subsidiary.
 
(g)  Regulation U. No part of the proceeds of any Company Subsidiary Loan will
be used to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock.
 
 
23

--------------------------------------------------------------------------------

 
(h)  Investment Company Act. Such Company Subsidiary is not an "investment
company," or a company controlled by an "investment company," within the meaning
of the Investment Company Act of 1940, as amended.
 
(i)  Payment of Taxes. Such Company Subsidiary has, to the best of its
knowledge, filed or caused to be filed all federal, state, and local income,
excise, property and other tax returns with respect to the operations of such
Company Subsidiary, which, to the best knowledge of such Company Subsidiary, are
required to be filed; all such returns are true and correct in all material
respects, and such Company Subsidiary has paid or caused to be paid all taxes as
shown on such returns or on any assessment to the extent that such taxes have
become due except in cases where such Company Subsidiary has disputed in good
faith the amount of said taxes, and pursuant to which adequate reserves have
been established if required by GAAP.
 
(j)  Agreements. Such Company Subsidiary is not a party to any agreement,
instrument or indenture or subject to any restriction materially and adversely
affecting its business, operations, assets or financial condition, except as
disclosed in the financial statements described in Section 5.1(d). Such Company
Subsidiary is not in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement,
instrument, or indenture which default could reasonably be expected to have a
material adverse effect on the business, operations, properties or financial
condition of such Company Subsidiary. No holder of any indebtedness of such
Company Subsidiary has given notice of any asserted default thereunder, and no
liquidation or dissolution of such Company Subsidiary and no receivership,
insolvency, bankruptcy, reorganization or other similar proceedings relative to
such Company Subsidiary or any of its properties is pending, or to the knowledge
of such Company Subsidiary, threatened.
 
(k)  Title to Properties. Such Company Subsidiary has good, valid, insurable (in
the case of real property) and marketable title to all material portions of its
properties and assets (whether real or personal, tangible or intangible), and
all such properties and assets are free and clear of all Liens except for
Permitted Liens.
 
(l)  Eligibility. Such Company Subsidiary has and shall maintain in good
standing all state and local permits, licenses, approvals, registrations and
qualifications which if not maintained in good standing could materially and
adversely affect Company Subsidiary's business, operations, assets, or financial
condition or which could materially and adversely impair the ability of Company
to perform its obligation hereunder.
 
(m)  Security Interest. No authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required (and has not been obtained, delivered or filed, as applicable) either
(i) for the grant by such Company Subsidiary of the security interest granted
under this Agreement or for the execution, delivery or performance of this
Agreement by such Company Subsidiary or (ii) for the perfection of or the
exercise by Bank of its rights and remedies under this Agreement, other than the
filing of a financing statement.
 
Section 5.3.  Special Representations Concerning Collateral. The Company and
each Company Subsidiary represent and warrant to Bank as of the date of this
Agreement and as of the date of any Company Subsidiary Loan Request and of the
corresponding Company Subsidiary Loan, that:
 
 
24

--------------------------------------------------------------------------------

 
(i)  The Company Subsidiary owns the Related Mortgage Pool and all other
Collateral free and clear of any Lien, except for Permitted Liens. No financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed by Bank or Sky Bank to evidence Permitted Liens. The Company Subsidiary
has no trade names.
 
(ii)  Except as is disclosed to Bank in writing, to the best of Company's and
Company Subsidiary's knowledge based upon due diligence conducted by Company
and/or Company Subsidiary, each Pledged Mortgage Loan conforms in all material
respects to the Underwriting Standards.
 
(iii)  The Mortgage Loan Documents have been duly executed by the mortgagor and
create valid and legally binding obligations of the mortgagor, enforceable in
accordance with their terms, except as may be limited by bankruptcy or other
similar laws affecting the enforcement of creditors' rights generally, and
general principles of equity, and to the knowledge of Company and Company
Subsidiary there are no rights of rescission, set-offs, counterclaims or other
defenses with respect thereto. To the best knowledge of Company and Company
Subsidiaries, the full original principal amount of each Mortgage Loan (net of
any discounts) has been fully advanced or disbursed to the mortgagor named
therein. To the best knowledge of Company and Company Subsidiaries, there is no
requirement for future advances and except for Mortgage Loans insured under
Section 203(k) of the National Housing Act, any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefore have been satisfied. To Company's and Company
Subsidiary's knowledge, except as disclosed to Bank, there is no material
default, breach, violation or event of acceleration existing under any Mortgage
or the related Mortgage Note, and no event has occurred which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default, breach, violation or event of acceleration, other
than waivers in the ordinary course of servicing such Mortgage Loan which do not
have a material adverse effect on the value of the Collateral; and neither
Company nor Company Subsidiary has waived any such default, breach, violation or
event of acceleration. Except as disclosed in writing to Bank, the terms of each
Mortgage Loan have in no way been materially waived, impaired, changed or
modified (without limiting the generality of the foregoing, any waiver,
impairment, change or modification relating to interest rates, maturity dates,
amortization schedules, commitment periods, interest and other payment schedules
and waivers of defaults and events of default shall be deemed to be material per
se). To Company's and Company Subsidiary's knowledge, except as disclosed in
writing to Bank, all tax identifications and property descriptions are legally
sufficient; and tax segregation, where required, has been completed. All taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid.
 
 
25

--------------------------------------------------------------------------------

 
(iv)  Except as is disclosed to Bank in writing, to the best of Company's and
Company Subsidiary's knowledge based upon due diligence conducted by Company
and/or Company Subsidiary, each of the Mortgage Loans has been originated, made
and serviced in material compliance with all industry standards, applicable
Investor and Insurer requirements and all applicable federal, state and local
statutes, regulations and rules, including, without limitation, the Federal
Truth-in-Lending Act of 1968, as amended, and Regulation Z thereunder, the
Federal Fair Credit Reporting Act, the Federal Equal Credit Opportunity Act, the
Federal Real Estate Settlement Procedures Act of 1974, as amended, and
Regulation X thereunder, the Home Ownership and Equity Protection Act of 1994,
as amended, and all applicable usury, licensing, real property, consumer
protection and other laws.
 
(v)  Except as is disclosed to Bank in writing, to the best of Company's and
Company Subsidiary's knowledge based upon due diligence conducted by Company
and/or Company Subsidiary, no Mortgage Loan is a Predatory Loan.
 
(vi)  A title opinion or a valid and enforceable title policy currently in full
force and effect has been issued for each Mortgage Loan, and in the case of
title insurance, in an amount not less than the original principal amount of
such Mortgage Loan, and which title opinion opines or which title policy insures
that the Mortgage relating thereto is a valid first lien on the property therein
described and that the mortgaged property is free and clear of all encumbrances
and liens having priority over the first lien of the Mortgage except for taxes
not yet due and payable and minor title irregularities that do not have a
material adverse effect on the use or marketability of the mortgaged property,
and otherwise in compliance with the requirements of the applicable Investor.
 
(vii)  All escrow/custodial accounts have been established in accordance (a) if
applicable, with the requirements of FHA, VA and/or the applicable Investor and
Insurer, (b) with all other applicable laws, and (c) with the terms of the
related Mortgages.
 
(viii)  To the best of Company's and/or Company Subsidiary's knowledge, Company,
such Company Subsidiary, all prior servicers and, if different, the originating
mortgagee, have performed all obligations required of them to be performed under
or pursuant to each of the servicing contracts and related requirements of the
applicable Investor and Insurer and each other document or agreement relating to
the Mortgage Loans by which Company and/or Company Subsidiary is bound, and no
event has occurred and is continuing which, under the provisions of any such
servicing contracts and related requirements of the applicable Investor or other
document or agreement, but for the passage of time or in, giving of notice, or
both, would constitute an event of default thereunder.
 
(ix)  Any and all payments made with respect to the individual Mortgage Loans
have been and will be applied to such Mortgage Loan in accordance with the terms
of the Mortgage Note and Mortgage evidencing and securing that Mortgage Loan.
The books, records, accounts and reports of Company and Company Subsidiary with
respect to the Mortgage Loans and servicing contracts have been and will be
prepared and maintained in accordance with all applicable Investor and Insurer
requirements, if any.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
Section 6.1.  Of Company. The Company agrees that so long as there remains any
obligation of Company or any Company Subsidiary to be paid or performed
hereunder or under any Note, Company shall:
 
(a)  Payment of Note. Punctually cause to be paid by Company Subsidiary the
principal and interest on and all other amounts due and payable hereunder and
under the Note in accordance with the terms hereof and thereof.
 
(b)  Financial Statements and Other Reports. Deliver or cause to be delivered or
make available to Bank:
 
(i)  Upon reasonable request by Bank, as soon as available and in any event
within forty-five (45) days after each calendar quarter, consolidated statements
of income and cash flows of Company for the immediately preceding quarter, and
related balance sheet as of the end of the immediately preceding quarter, all in
reasonable detail and certified by the chief financial officer or other
appropriate officer of Company, subject, however, to normal, recurring year-end
adjustments.
 
(ii)  As soon as available and in any event within one hundred twenty (120) days
after the close of each fiscal year: original independently audited consolidated
financial statements of Company for the most recent fiscal year-end (the
"Statement Date") containing a balance sheet and related statements of income
and retained earnings and changes in financial position for the period ended on
the Statement Date, all prepared in accordance with GAAP applied on a basis
consistent with prior periods and accompanied by an opinion of an accounting
firm reasonably satisfactory to Bank, or other independent public accountants of
recognized standing selected by Company and acceptable to Bank, as to said
financial statements and a certificate signed by the chief financial officer or
other appropriate officer of Company stating that said financial statements
fairly present the financial condition and results of operations of Company as
at the end of, and for, such year.
 
(iii)  Together with each delivery of financial statements pursuant to the
above, an Officer's Certificate stating that the signatory or signatories
thereto have reviewed the terms of this Agreement and have made, or caused to be
made under their supervision, a review in reasonable detail of the transactions
and conditions of Company during the accounting period covered by such financial
statements and that such review has not disclosed the existence during or at the
end of such accounting period, and that the signatory or signatories thereto do
not have knowledge of the existence as of the date of the Officer's Certificate,
of any Default or if any Default existed or exists, specifying the nature and
period of the existence thereof and what action Company has taken, is taking and
proposes to take with respect thereto.
 
 
27

--------------------------------------------------------------------------------

 
(iv)  Such other reports in respect of the Mortgage Loans pledged as collateral,
in such detail and at such times as Bank in its reasonable discretion may
request at any time or from time to time.
 
(v)  Upon request by Bank, copies of audits, examinations and reports concerning
the operations of Company from any Investor, Insurer or licensing authority to
the extent not subject to restrictions on disclosure.
 
(vi)  From time to time, with reasonable promptness, such further information
regarding the business, operations, properties or financial condition of Company
or of any one or more of Company Subsidiaries as Bank may reasonably request.
 
All reports furnished to Bank pursuant to clauses (iv), (v) and (vi) above shall
be prepared on a consistent basis and, where applicable, on a consistent basis
with any financial statements previously delivered by Company as at, and for the
period ended (except to the extent otherwise required to conform to good
accounting practice and with respect to which appropriate disclosure is made).


(c)  Maintenance of Existence; Conduct of Business. Preserve and maintain its
corporate existence in good standing and all of its rights, privileges,
licenses, qualifications and franchises necessary or desirable in the normal
conduct of its business, including, without limitation, as described under
Section 5.1(m) hereof, a breach of which could reasonably be expected to
materially adversely affect its business, operations, assets, or financial
condition or which could reasonably be expected to materially adversely impair
the ability of Company to perform its obligation hereunder, except where
contested in good faith and by appropriate proceedings; and make no material
change in the nature or character of its business.
 
(d)  Compliance with Applicable Laws. Comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority and
customary industry standards, a breach of which could reasonably be expected to
materially adversely affect its business, operations, assets, or financial
condition or which could reasonably be expected to materially adversely impair
the ability of Company to perform its obligation hereunder, except where
contested in good faith and by appropriate proceedings.
 
 
28

--------------------------------------------------------------------------------

 
(e)  Inspection of Books, Records, Properties, Company Subsidiary Loans,
Mortgage Loans, and Collateral. Permit authorized representatives of Bank, its
parent company or affiliates, upon prior notice to Company, (i) to discuss the
business, operations, assets and financial condition of Company and its
Subsidiaries with their officers and employees, (ii) to examine their books,
records, information and service systems and properties, and make copies or
extracts thereof subject to applicable laws with respect to confidentiality of
customer records, including without limitation access to Company Subsidiaries'
and the custodian's books, records, systems, properties, and documents, (iii) to
examine and audit the Mortgage Pool records, individual Mortgage Loans, and
related documentation and Collateral, and (iv) for those purposes, to visit
Company's and all Company Subsidiaries' offices, all at such reasonable times as
Bank may request. Upon the request of its accountants, Company shall provide its
internal and independent accountants with a copy of this Agreement and shall
instruct them to answer candidly and fully any and all questions that the
officers of Bank or any authorized representatives of Bank may address to them
in reference to the financial condition or affairs of Company and Company
Subsidiaries. The purposes or uses for which Bank may use the rights of
inspection, examination, and audit set forth in this Section shall include,
without limitation, the following: (i) to ensure that Company Subsidiary Loans,
their administration, and their payment processing remain in compliance with the
terms of this Agreement; (ii) to enable Bank (w) to periodically sample or test
the flow of payments received from its Mortgage Loan obligors to ensure that
monies are being received from its Mortgage Loan obligors and not from other
sources, (x) to see if there is any rise in defaults and bankruptcy filings
among its Mortgage Loan obligors, (y) to confirm that payments on particular
Mortgage Loans are being properly credited to the Related Loan, and (z) to
determine the extent to which any Mortgage Pools are being supported by payments
from other Mortgage Pools, and to the extent to which such payments are
correspondingly supporting other outstanding Company Subsidiary Loans or loans
made under the Sky Bank Master Agreement; and (iii) to enable Bank to
periodically determine the value of the Collateral from time to time.
Notwithstanding anything in this Section 6.1(e) to the contrary, provided no
Event of Default has occurred and is continuing, Bank agrees that prior to
exercising any examination, visitation or audits rights pursuant to this Section
6.1(e), it shall consult with Sky Bank and Company in a good faith attempt to
coordinate the joint exercise of such examination, visitation or audit rights
with Sky Bank.
 
(f)  Notice. Give prompt written notice to Bank of Company's actual knowledge of
(a) any action, suit or proceeding instituted against Company in any federal or
state court or before any commission or other regulatory body (federal, state or
local, domestic or foreign) which may reasonably be expected to result in
damages of Five Hundred Thousand Dollars ($500,000.00) or more, or of any
written notification that the filing of any such action, suit or proceeding
against Company is imminent, and containing the details thereof, (b) the filing,
recording or assessment of any federal, state or local tax lien of more than
$100,000.00, individually or in the aggregate, against Company, or any of its
assets, which lien is not released or satisfied within sixty (60) days and
Company has not commenced and is not then diligently pursuing in good faith
appropriate actions to stay enforcement of the lien or assessment or to contest
the validity of such filing, (c) the occurrence of any Default or Event of
Default hereunder, (d) the initiation of a legal or regulatory action or
procedure seeking the suspension, revocation or termination of Company's
eligibility, in any respect, as an approved lender, and issuer as described
under Section 5.1 hereof, (e) the suspension, revocation or termination of any
existing credit or Investor relationship made to Company to facilitate the sale
and/or origination of residential mortgages, which termination, suspension,
revocation or termination would reasonably be expected to have a material and
adverse effect on Company’s business operations, (f) the transfer, revocation,
termination or non-renewal of any servicing contract to which Company is a
party, or which is held for the benefit of Company (but not including transfers,
terminations and non-renewals in the ordinary course of Company’s business),
which transfer, revocation, non-renewal or termination would reasonably be
expected to have a material and adverse effect on Company’s business operations,
and (g) any other action, event or condition of any nature which could
reasonably be expected to lead to or result in a material adverse effect upon
the business, operations, assets, or financial condition of Company or which,
with or without notice or lapse of time or both, would constitute a default
under any other material agreement, instrument or indenture to which Company is
a party or to which Company, its properties or assets are subject.
 
 
29

--------------------------------------------------------------------------------

 
(g)  Payment of Debt, Taxes, etc. Pay and perform all material obligations of
Company promptly and in accordance with the terms thereof and pay and discharge
or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon Company or upon its income, receipts
or properties before the same shall become past due, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
become a Lien or charge upon such properties or any part thereof; provided,
however, that Company shall not be required to pay taxes, assessments or
governmental charges or levies or claims for labor, materials or supplies for
which Company shall have obtained an adequate bond or adequate insurance or
which are being contested in good faith and by proper proceedings which are
being reasonably and diligently pursued and pursuant to which adequate reserves
have been established if required by GAAP.
 
(h)  Insurance. Maintain (i) errors and omissions insurance or mortgage
impairment insurance and blanket bond coverage, with such companies and in such
amounts as satisfy prevailing FNMA, GNMA or FHLMC requirements applicable to a
qualified mortgage originating institution, and (ii) liability insurance and
fire and other hazard insurance on its properties, with responsible insurance
companies, in such amounts and against such risks as is customarily carried by
similar businesses operating in the same vicinity, and (iii) within thirty (30)
days after notice from Bank, will obtain such additional insurance as Bank shall
reasonably require, all at the sole expense of Company. Copies of all such
policies shall be furnished to Bank without charge upon the reasonable request
of Bank.
 
(i)  Reserved.
 
(j)  Other Loan Obligations. Perform in all material respects all obligations
under the terms of each loan agreement, note, mortgage, security agreement or
debt instrument by which Company is bound or to which any of its property is
subject, and will promptly notify Bank in writing of the cancellation or
reduction of any of its other mortgage warehousing lines of credit or agreements
with any other lender.
 
(k)  Use of Proceeds of Company Subsidiary Loans. Cause the proceeds of each
Company Subsidiary Loan to be used solely for the applicable permitted purposes
set forth in Section 2.1(b) hereof.
 
(l)  Due Diligence by Bank. Assist Bank in the performance of Bank's due
diligence in response to Company Subsidiary Loan Requests in order for Bank to
gain assurance that the terms and conditions of this Agreement will be met, and
also shall cause its Company Subsidiaries to provide such assistance.
 
(m)  Minimum Net Worth. The Company shall maintain at all times Net Worth of not
less than $3,500,000.
 
(n)  Minimum Pretax Net Income. The Company shall maintain consolidated pretax
net income of $750,000, in the aggregate, calculated over the then prior four
(4) quarters, with not more than three (3) consecutive quarters revealing a net
loss.
 
(o)  Indebtedness to Total Assets. Not permit Company's total indebtedness, less
indebtedness due to affiliates, at any time to exceed ninety-five percent (95%)
of its total assets.
 
 
30

--------------------------------------------------------------------------------

 
(p)  Custodial Agreement. Maintain in effect the Custodial Agreement and not
default in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions of Company contained therein.
 
(q)  Company Subsidiary Compliance. The Company shall cause each Company
Subsidiary to fully comply with the material terms of this Agreement, its Note,
and all related agreements or instruments executed and delivered to Bank in
connection herewith or in connection with a Company Subsidiary Loan
 
Section 6.2.  Of Company Subsidiary. Each Company Subsidiary agrees that so long
as any Company Subsidiary Loan is outstanding or there remains any obligation of
Company Subsidiary to be paid or performed under its Note, or any of its Pledged
Mortgage Loans remain subject to this Agreement, Company Subsidiary shall:
 
(a)  Payment of Note. Punctually pay the principal and interest on and all other
amounts due and payable under this Agreement or the Note in accordance with the
terms thereof.
 
(b)  Reports. Make available, deliver or cause to be delivered to Bank such
reports as set forth below:
 
(i)  Such reports in respect of the Pledged Mortgage Loans, in such detail and
at such times as Bank in its reasonable discretion may request at any time or
from time to time.
 
(ii)  Upon request, make available to Bank copies of audits, examinations and
reports concerning the operations of Company Subsidiary from any Investor,
Insurer or licensing authority to the extent not subject to restrictions on
disclosure.
 
(iii)  Make available to Bank from time to time, with reasonable promptness,
such further information regarding the business, operations of Company
Subsidiary as Bank may reasonably request.
 
All reports furnished to Bank pursuant to clauses (i), (ii) and (iii) above
shall be prepared on a consistent basis and, where applicable, on a consistent
basis with any financial statements previously delivered by Company as at, and
for the period ended (except to the extent otherwise required to conform to good
accounting practice and with respect to which appropriate disclosure is made).
 
(c)  Maintenance of Existence; Conduct of Business. Preserve and maintain its
Company Subsidiary existence in good standing and all of its rights, privileges,
licenses, qualifications and franchises necessary or desirable in the normal
conduct of its business, a breach of which could reasonably be expected to
materially adversely affect its business, operations, assets, or financial
condition or which could reasonably be expected to materially adversely impair
the ability of Company Subsidiary to perform its obligations under this
Agreement and the Note, including without limitation, its eligibility as an
approved lender and issuer as described under Section 5.2(l) hereof; and make no
material change in the nature or character of its business or engage in any
business in which it was not engaged on the date of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
(d)  Compliance with Applicable Laws. Comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority and
customary industry standards, a breach of which could reasonably be expected to
materially adversely affect its business, operations, assets, or financial
condition or which could reasonably be expected to materially adversely impair
the ability of Company Subsidiary to perform its obligations under this
Agreement and the Note, except where contested in good faith and by appropriate
proceedings.
 
(e)  Inspection of Books, Records and Properties. Permit authorized
representatives of Bank, its parent company or affiliates, upon prior notice to
Company Subsidiary, (i) to discuss the business, operations, assets and
financial condition of Company Subsidiary with the officers and employees, (ii)
to examine its books, records, information and service systems, and properties,
and make copies or extracts thereof subject to applicable laws with respect to
confidentiality of customer records, including without limitation access to the
Custodian's books, records, systems, properties, and documents, (iii) to examine
and audit its Mortgage Pool records, individual Pledged Mortgage Loans, and
related documentation and Collateral, and (iv) for those purposes, to visit
Company Subsidiary's offices, all at such reasonable times as Bank may request.
Upon the request of its accountants, Company Subsidiary shall provide its
internal and independent accountants with a copy of this Agreement and shall
instruct them to answer candidly and fully any and all questions that the
officers of Bank or any authorized representatives of Bank may address to them
in reference to the financial condition or affairs of Company Subsidiary. The
purposes or uses for which Bank may use the right of inspection, examination,
and audit set forth in this Section shall include, without limitation, the
following: (i) to ensure that Company Subsidiary's Loan, its administration, and
its payment processing remain in compliance with the terms of this Agreement
generally; (ii) to enable Bank (w) to periodically sample or test the flow of
payments received from its Pledged Mortgage Loan obligors and not from other
sources, (x) to see if there is any rise in bankruptcy filings among its Pledged
Mortgage Loan obligors, (y) to see if payments on particular Pledged Mortgage
Loans are being credited to the Related Loan properly, and (z) to determine the
extent to which such payments are supporting other Company Subsidiary Loans or
loans made under the Sky Bank Master Agreement; and (iii) to enable Bank to
periodically determine the value of the Collateral from time to time.
Notwithstanding anything in this Section 6.2(e) to the contrary, provided no
Event of Default has occurred and is continuing, Bank agrees that prior to
exercising any examination, visitation or audits rights pursuant to this Section
6.2(e), it shall consult with Sky Bank and the Company Subsidiaries in a good
faith attempt to coordinate the joint exercise of such examination, visitation
or audit rights with Sky Bank.
 
 
32

--------------------------------------------------------------------------------

 
(f)  Notice. Give written prompt notice to Bank of any Company Subsidiary's
actual knowledge of (a) any action, suit or proceeding instituted against
Company Subsidiary in any federal or state court or before any commission or
other regulatory body (federal, state or local, domestic or foreign) which may
reasonably be expected to result in damages of Two Hundred Fifty Thousand
Dollars ($250,000.00) or more, or of any written notification that the filing of
any such action, suit or proceeding against Company Subsidiary is imminent, and
containing the details thereof, (b) the filing, recording or assessment of any
federal, state or local tax lien of more than $100,000.00, individually or in
the aggregate, against Company Subsidiary, or any of its assets, which lien is
not released or satisfied within sixty (60) days and Company Subsidiary has not
commenced and is not then diligently pursing appropriate actions in good faith
to stay enforcement of the lien or assessment or to contest the validity of such
filing, (c) the occurrence of any Default or Event of Default hereunder, (d) the
initiation of a legal or regulatory action or procedure seeking the suspension,
revocation or termination of Company Subsidiary's eligibility, in any respect,
as described under Section 5.2 hereof, (e) the suspension, revocation or
termination of any existing credit or Investor relationship made to a Company
Subsidiary to facilitate the sale and/or origination of residential mortgages,
which termination, suspension, revocation or termination would reasonably be
expected to have a material and adverse effect on such Company Subsidiary’s
business operations, (f) the transfer, revocation, termination or non-renewal of
any servicing contract to which a Company Subsidiary is a party, or which is
held for the benefit of a Company Subsidiary (but not including transfers,
terminations and non-renewals in the ordinary course of such Company
Subsidiary’s business), which transfer, non-renewal, revocation or termination
would reasonably be expected to have a material and adverse effect on such
Company Subsidiary’s business operations, and (g) any other action, event or
condition of any nature which could reasonably be expected to lead to or result
in a material adverse effect upon the business, operations, assets, or financial
condition of any Company Subsidiary or which, with or without notice or lapse of
time or both, would constitute a default under any other material agreement,
instrument or indenture to which such Company Subsidiary is a party or to which
such Company Subsidiary, its properties or assets are subject.
 
(g)  Payment of Debt, Taxes, etc. Pay and perform all obligations of Company
Subsidiary promptly and in accordance with the terms thereof and pay and
discharge or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon Company Subsidiary or upon its
income, receipts or properties before the same shall become past due, as well as
all lawful claims for labor, materials and supplies or otherwise which, if
unpaid, might become a Lien or charge upon such properties or any part thereof;
provided, however, that Company Subsidiary shall not be required to pay taxes,
assessments or governmental charges or levies or claims for labor, materials or
supplies for which Company Subsidiary shall have obtained an adequate bond or
adequate insurance or which are being contested in good faith and by proper
proceedings which are being reasonably and diligently pursued, and pursuant to
which adequate reserves have been established by Company if required by GAAP.
 
(h)  Insurance. Maintain or cause to be maintained liability insurance and fire
and other hazard insurance on its properties, with responsible insurance
companies, in such amounts and against such risks as is customarily carried by
similar businesses operating in the same vicinity, and within thirty (30) days
after notice from Bank, will obtain such additional insurance as Bank shall
reasonably require, all at the sole expense of Company Subsidiary. Copies of all
such policies shall be furnished to Bank without charge upon request of Bank.
 
(i)  Reserved.
 
(j)  Other Loan Obligations. Perform in all material respects all obligations
under the terms of each loan agreement, note, mortgage, security agreement or
debt instrument by which Company Subsidiary is bound or to which any of its
property is subject, and will promptly notify Bank in writing of the
cancellation or reduction of any of its other mortgage warehousing lines of
credit or agreements with any other lender.
 
 
33

--------------------------------------------------------------------------------

 
(k)  Use of Proceeds of Company Subsidiary Loans. Use the proceeds of Company
Subsidiary Loan solely for the applicable purposes set forth in Section 2.1(b)
hereof.
 
(l)  Due Diligence by Bank. Assist Bank in the performance of Bank's due
diligence in response to Company Subsidiary Loan Request by Company Subsidiary
in order for Bank to gain assurance that the terms and conditions of this
Agreement will be met.
 
Section 6.3.  Special Affirmative Covenants Concerning Collateral. 
 
(a)  The Company and/or Company Subsidiary warrants and will defend the right,
title and interest of Bank in and to the Pledged Mortgage Loans and all other
Collateral against the claims and demands of all persons whomsoever, other than
with respect to Permitted Liens.
 
(b)  The Company and/or Company Subsidiary shall service or cause to be serviced
in all material respects all Pledged Mortgage Loans in accordance with the
standard requirements of the issuers of the respective Purchase Commitments
covering the same and all applicable governmental requirements, including
without limitation taking all actions necessary to enforce the obligations of
the obligors under such Pledged Mortgage Loans. The Company Subsidiary shall
hold all Escrow Reserves collected in respect of Pledged Mortgage Loans in
trust, without commingling the same with non-custodial funds, and apply the same
for the purposes for which such funds were collected.
 
(c)  The Company and/or Company Subsidiary shall also execute and deliver to
Bank such instruments of sale, pledge or assignment or transfer, and such powers
of attorney, as reasonably required by Bank, and shall do and perform all
matters and things necessary or desirable to be done or observed, for the
purpose of effectively creating, maintaining and preserving the security and
benefits intended to be afforded Bank under this Agreement. Bank shall have all
the rights and remedies of a secured party under the Uniform Commercial Code of
the State of New York, or any other applicable law, in addition to all rights
provided for herein.
 
(d)  The Company and/or Company Subsidiary shall maintain, at its principal
office (in trust for the benefit of Bank), or in the office of the Custodian, or
in the office of a computer service bureau engaged by Company and/or Company
Subsidiary and approved by Bank, and, upon request, shall make available to Bank
the originals, or copies in any case where the original has been delivered to
Bank, or to an Investor, of its Mortgage Notes and Mortgages included in Pledged
Mortgage Loans, Purchase Commitments, and all related Pledged Mortgage Loan
documents and instruments, and all files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records and other
information and data relating to the Collateral.
 
(e)  Any and all payments made with respect to the individual Pledged Mortgage
Loans have been and will be applied to such Pledged Mortgage Loan in accordance
with the terms of the Mortgage Note and Mortgage evidencing and securing that
Pledged Mortgage Loan, and the books, records, accounts and reports of Company
and/or Company Subsidiary with respect to the Pledged Mortgage Loans and
servicing contracts have been and will be prepared and maintained in accordance
with all applicable Investor and Insurer requirements.
 
 
34

--------------------------------------------------------------------------------

 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Section 7.1.  Of Company. The Company agrees that so long as there remains any
obligation of Company or any Company Subsidiary to be paid or performed
hereunder or under any Note, Company shall not, either directly or indirectly,
without the prior written consent of Bank:
 
(a)  Contingent Liabilities. Other than obligations to Sky Bank under the Sky
Bank Master Agreement, and obligations arising in connection with Investor loan
sales and securitization transactions in the ordinary course of business,
assume, guarantee, endorse, or otherwise become liable for the obligation of any
Person which would cause Company to not be in compliance with the financial
covenants of Section 6.1, or which contingent liability, if paid, would
otherwise cause a material adverse change in Company’s financial condition..
 
(b)  Merger; Sale of Assets; Acquisitions; Change in Control. Except for the
sale, securitization or purchase of loans in the ordinary course of the
business, liquidate, dissolve, consolidate or merge or sell, transfer or
otherwise dispose of, any substantial part of its assets, nor acquire
substantially all of the assets of another if such acquisition would cause
Company to not be in compliance with the financial covenants of Section 6.1, or
would cause any Collateral to be subject to any Lien other than a Permitted
Lien, or cause any other assets of Company or any Company Subsidiary to be
subject to a Lien, or otherwise cause a material adverse change in Company's
financial condition, or result in a material adverse change in Company's
business operations, nor permit a change in ownership beneficially or of record
of the voting stock of Company which results in Franklin Credit having less than
a majority ownership interest in the voting stock of Company.
 
(c)  Loss of Eligibility. Take, or fail to take, any action that would cause
Company to lose all or any part of its status as an eligible lender, which if
not maintained in good standing could materially and adversely affect Company's
business, operations, assets, or financial condition or which could reasonably
be expected to materially and adversely impair the ability of Company to perform
its obligation hereunder, as described under Section 5.1 hereof.
 
(d)  Restricted Payments. Without the consent of Bank, make any Restricted
Payment with cash or other proceeds arising out of the Pledged Mortgage Loans or
any other Collateral.
 
(e)  Special Negative Covenants Concerning Collateral. Except in the ordinary
course of business of servicing the Pledged Mortgage Loans in accordance with
reasonable and customary servicing practices in the industry for the same type
of mortgage loans as the Pledged Mortgage Loans, Company shall not do or permit
any of the following:
 
 
(i)cancel or terminate any of the Collateral Documents (in any capacity), or
consent to or accept any cancellation or termination of any of such agreements,
or materially amend or otherwise modify any term or condition of any of the
Collateral Documents; settle or compromise any claim in respect of any Pledged
Mortgage Loan or any other Collateral; or give any consent, waiver or approval
under any such agreement, or waive any default under or breach of any of the
Collateral Documents or take any other action under any such agreement not
required by the terms thereof, unless (in each case) Bank shall have consented
thereto;
 
 
35

--------------------------------------------------------------------------------

 
(ii)except as permitted in Section 3.4 sell, assign, transfer or otherwise
dispose of, or grant any option with respect to the Collateral or any interest
therein; or
 
(iii)pledge or otherwise encumber (other than in respect of Permitted Liens) any
of the Collateral, or accept consideration other than cash in payment or
liquidation of the Collateral.
 
Section 7.2.  Covenants Of Company Subsidiary. Each Company Subsidiary agrees
that so long its Company Subsidiary Loan is outstanding or there remains any
obligations of such Company Subsidiary to be paid or performed under its Note,
or any of its Pledged Mortgage Loans remain subject to this Agreement, Company
Subsidiary shall not take the following actions which could reasonably be
expected to materially and adversely impact Company or Company Subsidiary's
ability to perform under this Agreement, either directly or indirectly, without
the prior written consent of Bank:
 
(a)  Contingent Liabilities. Other than obligations to Sky Bank under the Sky
Bank Master Agreement, and obligations arising in connection with Investor loan
sales and securitization transactions in the ordinary course of business,
assume, guarantee, endorse, or otherwise become liable for the obligation of any
Person except by endorsement of negotiable instruments for deposit or collection
in the ordinary course of business.
 
(b)  Merger; Sale of Assets; Acquisitions; Change in Control. Except for the
sale, securitization, or purchase of loans in the ordinary course of the
business, liquidate, dissolve, consolidate or merge or sell, transfer or
otherwise dispose of, any substantial part of its assets, or acquire
substantially all of the assets of another, or permit ownership beneficially or
of record of the voting stock of Company Subsidiary which results in Company
having an ownership interest of less than one hundred percent (100%) of the
voting stock of Company Subsidiary.
 
(c)  Additional Indebtedness. Create, incur, assume or suffer to exist any Debt
other than (i) the Debt of such Company Subsidiary in respect of Company
Subsidiary Loans and (ii) unsecured trade payables incurred in the ordinary
course of business.
 
(d)  Related Party Transactions. Enter into, or be a party to any transaction
which will result in or create a monetary obligation between the parties to the
transaction in excess of $100,000 in the aggregate, with any affiliate of
Company, except for (a) the transactions contemplated by the this Agreement,
including without limitation, the transactions contemplated by the
Administrative Services Agreement and the servicing agreement with Company and
(b) to the extent not otherwise prohibited under this Agreement, other
transactions in the nature of employment contracts and directors' fees, upon
fair and reasonable terms materially no less favorable to it than would be
obtained in a comparable arm's-length transaction with a person not an
affiliate.
 
(e)  Investments & Subsidiaries. Form, or cause to be formed, any subsidiaries;
or make or suffer to exist any loans or advances to, or extend any credit to, or
make any investments (by way of transfer of property, contributions to capital,
purchase of stock or securities or evidences of indebtedness, acquisition of the
business or assets, or otherwise) in, any affiliate or any other Person.
 
 
36

--------------------------------------------------------------------------------

 
(f)  Distributions or Payments of Company Subsidiary. Without the consent of
Bank, cause to be paid to itself, or receive, or accept any payments or
distributions from the Pledged Mortgage Loans except to the extent set forth in
Section 2.5 hereof.
 
(g)  Special Negative Covenants Concerning Collateral. Except in the ordinary
course of business of servicing the Pledged Mortgage Loans in accordance with
reasonable and customary servicing practices in the industry for the same type
of mortgage loans as the Pledged Mortgage Loans, no Company Subsidiary shall do
or permit any of the following:
 
 
(i) cancel or terminate any of the Collateral Documents (in any capacity), or
consent to or accept any cancellation or termination of any of such agreements,
or materially amend or otherwise modify any term or condition of any of the
Collateral Documents; settle or compromise any claim in respect of any Pledged
Mortgage Loan or any other Collateral; or give any consent, waiver or approval
under any such agreement, or waive any default under or breach of any of the
Collateral Documents or take any other action under any such agreement not
required by the terms thereof, unless (in each case) Bank shall have consented
thereto;
 
(ii) except as permitted in Section 3.4 sell, assign, transfer or otherwise
dispose of, or grant any option with respect to the Collateral; or
 
(iii) pledge or otherwise encumber (other than in respect of Permitted Liens)
any of the Collateral or any interest therein, or accept consideration other
than cash in payment or liquidation of the Collateral.


ARTICLE VIII
 
DEFAULTS; REMEDIES
 
Section 8.1.  Events of Default. The occurrence of any of the following
conditions or events shall be an event of default ("Event of Default") under
this Agreement:
 
(a)  Failure of any Company Subsidiary to pay any installment of principal
and/or interest when due or required under its Note or this Agreement, and
whether at stated maturity, by acceleration, or otherwise; or failure of Company
or any Company Subsidiary to otherwise pay any other sum when due by Company or
such Company Subsidiary under this Agreement or under any other agreement
related hereto, and such default shall have continued unremedied for fifteen
days or more after receipt of written notice thereof to Company; or
 
(b)  Failure of Company or any Company Subsidiary to pay, or any default in the
payment of any principal or interest on, any indebtedness or in the payment of
any contingent obligation which are in the aggregate amount of One Hundred
Thousand Dollars ($100,000.00) or more; or breach or default with respect to any
other material term of any indebtedness or of any loan agreement, note,
mortgage, security agreement, indenture or other agreement relating thereto, if
the effect of such failure, default or breach is to cause, or to permit the
holder or holders thereof (or a trustee on behalf of such holder or holders) to
cause, indebtedness of Company, Company Subsidiary or any other Subsidiaries of
Company in the aggregate amount of more than One Hundred Thousand Dollars
($100,000.00) or more to become or be declared due prior to its stated maturity;
or
 
 
37

--------------------------------------------------------------------------------

 
(c)  Failure of Company to perform or comply with any term or condition
applicable to it contained in Section 7.1 of this Agreement, or failure of any
Company Subsidiary to perform or comply with any term or condition applicable to
it contained in Section 7.2 of this Agreement; or
 
(d)  Any of Company's or Company Subsidiaries' representations or warranties
made herein or in any statement or certificate at any time given by Company or
any Company Subsidiary in writing pursuant hereto or in connection herewith
shall be false in any material respect on the date as of which made; or
 
(e)  The Company or any Company Subsidiary shall default in the performance of
or compliance with any term contained in this Agreement other than those
referred to above in Sections 8.1 (a), (b), (c) or (d) and such default shall
not have been remedied or waived within thirty (30) days after receipt of notice
from Bank of such default, provided, however, that as to any default that cannot
be cured by the payment of money only and that cannot reasonably be cured with
such thirty (30) day period, in the event that Company or Company Subsidiary
commences the cure of such non-monetary default within such thirty (30) day
period, then, in such case, the thirty (30) day cure period shall be extended so
long as Company or Company Subsidiary diligently pursues and prosecutes such
cure to completion, provided further, however, that the aggregate cure period
shall not exceed ninety (90) days; or
 
(f)  (i) A court having jurisdiction shall enter a decree or order for relief in
respect of Company or any Company Subsidiary in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, which decree or order is not stayed; or (ii) any other similar relief
shall be granted under any applicable federal or state law; or a decree or order
of a court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Company or any Company Subsidiary, or over all or a substantial part of their
respective properties, shall have been entered; or the involuntary appointment
of an interim receiver, trustee or other custodian of Company or any Company
Subsidiary for all or a substantial part of its respective property; or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of Company or of any Company Subsidiary, and
the continuance of any such events in this clause (ii) for sixty (60) days
unless dismissed, bonded off or discharged; or
 
(g)  The Company or any Company Subsidiary shall have an order for relief
entered with respect to it or commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion to an involuntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; the making by Company or any
Company Subsidiary of any assignment for the benefit of creditors; or the
inability or failure of Company or any Company Subsidiary, or the admission by
Company or any Company Subsidiary in writing of its inability, to pay its debts
as such debts become due; or
 
 
38

--------------------------------------------------------------------------------

 
(h)  Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Hundred Thousand Dollars
($100,000.00) shall be entered or filed against Company or any Company
Subsidiary or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days or in any event
later than five (5) days prior to the date of any proposed sale thereunder; or
 
(i)  Any order, judgment or decree shall be entered against Company or any
Company Subsidiary decreeing the dissolution, liquidation or split up of Company
or any Company Subsidiary and such order shall remain undischarged or unstayed
for a period in excess of thirty (30) days, provided, however, such event shall
not be an Event of Default if within such thirty (30) day period Company or such
Company Subsidiary has filed an action to discharge or stay such action and is
diligently pursuing such procedures by all appropriate measures and no acts have
occurred pursuant to such order, judgment or decree to commence the actual
liquidation, dissolution, or splitting up of Company or such Company Subsidiary;
or
 
(j)  The Company or any Company Subsidiary shall purport to disavow its
obligations hereunder or under any Note or shall commence a legal proceeding to
contest the validity or enforceability hereof or thereof; or Bank's security
interest in any portion of the Collateral shall become unenforceable or
otherwise impaired as the result of the actions of Company or a Company
Subsidiary; or
 
(k)  An event of default shall occur under the terms of the Warehouse Line of
Credit Agreement, the Franklin Line of Credit or the Sky Bank Master Agreement;
provided that Bank shall have given Company five (5) Business Days’ notice of
its intention to declare an Event of Default hereunder as the result of such
default.
 
Section 8.2.  Remedies Relating to Events of Default. 
 
(a)  Upon the occurrence of any Event of Default described in Sections 8.1(f) or
(g) the unpaid principal amount of and accrued interest on any obligation owed
by Company hereunder to Bank, and the unpaid principal amount of and accrued
interest on any and all outstanding Notes from each Company Subsidiary and any
other sums otherwise due from Company Subsidiaries hereunder shall automatically
become due and payable, without presentment, demand or other requirements of any
kind, all of which are hereby expressly waived by Company and each Company
Subsidiary, and the obligation of Bank to make Company Subsidiary Loans shall
thereupon terminate.
 
(b)  Upon the occurrence of any Event of Default other than those described in
Sections 8.1(f) or (g), Bank may, by written notice to Company, declare all or
any portion of any obligation owed by Company to Bank, and all or any portion of
the unpaid principal amount of and accrued interest on any one or more or all
outstanding Notes from any one or more of Company Subsidiaries and any other
sums otherwise due from Company Subsidiaries hereunder to be due and payable
whereupon the same shall forthwith become due and payable, together with all
accrued interest thereon, and the obligation of Bank to make Company Subsidiary
Loans shall thereupon terminate.
 
 
39

--------------------------------------------------------------------------------

 
(c)  Upon the occurrence of any Event of Default, Bank may also do any one or
more or all of the following with respect to any Collateral:
 
(i)  Foreclose upon or otherwise enforce its security interest in and Lien on
all of the Collateral or on any portion thereof.
 
(ii)  Notify all obligors of Collateral, or on any portion thereof, that the
Collateral has been assigned to Bank and that all payments thereon are to be
made directly to Bank, or to such other party as may be designated by Bank;
settle, compromise, or release, in whole or in part, any amounts owing on the
Collateral by any such obligor or Investor, or any portion of the Collateral, on
terms acceptable to Bank; enforce payment and prosecute any action or proceeding
with respect to any and all Collateral; and where any such Collateral is in
default, foreclose on and enforce security interests in, such Collateral by any
available judicial procedure or, if permitted by applicable law, without
judicial process and sell property acquired as a result of any such foreclosure.
 
(iii)  Act, or contract with a qualified third party to act, as servicer of all
or any item of Collateral requiring servicing and perform all obligations
required in connection with Purchase Commitments, such reasonable third party's
fees to be paid by Company.
 
(iv)  Exercise all rights and remedies of a secured creditor under the Uniform
Commercial Code of the State of New York or the state in which the Collateral is
located, including but not limited to selling the collateral at public or
private sale. Bank shall give Company not less than sixty (60) days' notice of
any such public sale or of the date after which private sale may be held. The
Company agrees that sixty (60) days' notice shall be reasonable notice. At any
such sale the Collateral may be sold as an entirety or in separate parts, as
Bank may determine. Bank may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned. In case of any sale
of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by Bank until the selling price is paid by
the purchaser thereof, but Bank shall not incur any liability in case of the
failure of such purchaser to take up and pay for the Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like notice.
Bank may, however, instead of exercising the power of sale herein conferred upon
it, proceed by a suit or suits at law or in equity to collect all amounts due
upon all or any portion of the Collateral or to foreclose the pledge and sell
all or any portion of the Collateral under a judgment or decree of a court or
courts of competent jurisdiction, or both.
 
(v)  Proceed against Company on any obligation owed by Company to Bank or
proceed against any one or more Company Subsidiaries under the Notes.
 
 
40

--------------------------------------------------------------------------------

 
(vi)  Pursue any other rights and/or remedies available at law or in equity
against Company and/or Company Subsidiaries.
 
(d)  Bank may, but shall not be obligated to, advance any sums or do any act or
thing necessary to uphold and enforce the Lien and priority of, or the security
intended to be afforded by, any Pledged Mortgage Loan, including, without
limitation, payment of delinquent taxes or assessments and insurance premiums.
All advances, charges, costs and expenses, including reasonable attorneys' fees
and disbursements, incurred or paid by Bank in exercising any right, power or
remedy conferred by this Agreement, or in the enforcement hereof, shall be paid
by Company or Company Subsidiary upon demand, shall be secured by the
Collateral, and until paid, shall bear interest from the date of demand at the
Post-Default Rate.
 
(e)  No failure on the part of Bank to exercise, and no delay in exercising, any
right, power or remedy provided hereunder, at law or in equity shall operate as
a waiver thereof; nor shall any single or partial exercise by Bank of any right,
power or remedy provided hereunder, at law or in equity preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and are not exclusive of any
remedies provided at law or in equity.
 
(f)  Notice to Company for purposes of this Section 8.2 shall be deemed to be
notice to each and every Company Subsidiary.
 
Section 8.3.  Application of Proceeds. Unless otherwise required by applicable
law, the proceeds of any sale or other enforcement of Bank's security interest
in all or any part of the Collateral shall be applied by Bank in such order of
priority as Bank may determine at its sole discretion, including, without
limitation, the following:
 
(a)  To the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to Bank's agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of Bank in
connection therewith;
 
(b)  To the payment of any other amounts due under any one or more of the Notes
(whether for principal or interest or otherwise), in such order and manner as
Bank elects;
 
(c)  To the payment of any other amounts due by Company or by any one or more of
Company Subsidiaries under this Agreement, in such order and manner as Bank
elects;
 
If the proceeds of any such sale are insufficient to cover the costs and
expenses of such sale, as aforesaid, and the payment in full of the Note(s), of
all amounts due under this Agreement, and all other amounts due thereunder or
hereunder, the Company Subsidiary(ies) and/or Company, as appropriate, shall
remain liable for any deficiency.
 
Section 8.4.  Bank Appointed Attorney-in-Fact. Bank is hereby appointed the
attorney-in-fact of Company, and of each Company Subsidiary, after the
occurrence and during the continuance of an Event of Default hereunder, with
full power of substitution, for the purpose of carrying out the provisions
hereof, and of Company Subsidiary Loans and Notes of parties hereto, and taking
any action and executing any instruments which Bank may deem necessary or
advisable to accomplish the purposes hereof or thereof, after the occurrence and
during the continuance of an Event of Default hereunder, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, unless the
interest to which it is coupled has been extinguished. Without limiting the
generality of the foregoing, Bank shall have the right and power to give notices
of its security interest in the Collateral to any Person, either in the name of
Company, in the name of Company Subsidiary, or in its own name, after the
occurrence and during the continuance of an Event of Default hereunder to
endorse all Pledged Mortgage Loans payable to the order of Company or Company
Subsidiary, or, after the occurrence and during the continuance of an Event of
Default hereunder, to receive, endorse and collect all checks made payable to
the order of Company or Company Subsidiary, representing any payment on account
of the principal of or interest on, or the proceeds of sale of, any of the
Pledged Mortgage Loans and to give full discharge for the same and execute any
and all instruments in writing whatever kind and nature, if they be necessary,
and be necessary and deemed proper by Bank to effectively assure its appropriate
lien position in the Collateral and in the Pledged Mortgage Loans.
 
 
41

--------------------------------------------------------------------------------

 
Section 8.5.  Right of Set-off. If any Company Subsidiary or Company shall
default in the payment of any Note or this Agreement, any interest accrued
thereon, or any other sums which may become payable hereunder or thereunder when
due, or in the performance of any of its or their other obligations or
liabilities thereunder or hereunder, Bank shall have the right, at any time and
from time to time, without prior notice, to set-off and to appropriate or apply
any and all deposits of money or property or any other indebtedness at any time
held or owing by Bank or a parent company, affiliate, or subsidiary to or for
the credit of the account of Company or any Company Subsidiary against and on
account of the obligations and liabilities of Company and Company Subsidiaries
under this Agreement or any Note, irrespective of whether or not Bank shall have
made any demand thereunder or hereunder and whether or not said obligations and
liabilities shall have matured; provided, however, Bank shall promptly notify
Company subsequent to Bank exercising any such set-off; and provided, further,
that the aforesaid right of set-off shall not apply to (a) any payments and/or
deposits delivered to Bank through a lock box or otherwise, on behalf of or for
the account of Sky Bank in accordance with the Intercreditor Agreement, or on
behalf of or for the account of any other third party, or (b) any Escrow
Reserves held on behalf of the mortgagors or other third parties under Mortgage
Loans whether or not pledged to Bank or other third parties, including Sky
Bank. 
 
Section 8.6.  Cost of Enforcement. The Company and each Company Subsidiary agree
to pay all costs and expenses of Bank, including reasonable attorney's fees,
arising in connection with the enforcement of, or collection of amounts payable
under, this Agreement, any Note or other documents and instruments related
hereto and thereto.
 
ARTICLE IX
 
REIMBURSEMENT OF EXPENSES; INDEMNITY
 
The Company or the Company Subsidiary, as appropriate, shall:
 
Section 9.1.  Payments of Taxes. Pay, and hold Bank and each holder of any Note
harmless from and against, any, and all, present and future stamp, documentary
and other similar taxes with respect to the Pledged Mortgage Loans and save Bank
and the holder or holders of each Note harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes. The obligations of Company and Company Subsidiaries under this Section
9.1 shall survive the repayment of the Notes and Company Subsidiary Loans and
the termination of this Agreement and the other Loan Documents.
 
 
42

--------------------------------------------------------------------------------

 
Section 9.2.  Indemnification. Indemnify, pay and hold harmless Bank and any of
its officers, directors, employees or agents and any subsequent holder of any
Note from and against any and all liabilities, obligations, losses, damages,
penalties, judgments, suits, costs, expenses and disbursements of any kind
whatsoever (the "Indemnified Liabilities") (excluding any such Indemnified
Liabilities resulting from failure by Bank to perform any of its obligations
under this Agreement, or any Note, or any other document referred to herein or
therein as established in a suit between Company and/or Company Subsidiary and
Bank which may be the same suit in which indemnification is being sought
hereunder by Bank and any liabilities arising from Bank's negligence, gross
negligence or willful misconduct) which may be imposed upon, incurred by or
asserted against Bank or such holder in any way relating to or arising out of
this Agreement, any Note, or any other document referred to herein or therein or
any of the transactions contemplated hereby or thereby to the extent that any
such Indemnified Liabilities result (directly or indirectly) from (a) the
material inaccuracy or incompleteness of any representation or warranty made by
Company or by any Company Subsidiary in this Agreement, or in any schedule,
statement, exhibit or certificate furnished by Company or any Company Subsidiary
pursuant to this Agreement, or any Note, or (b) the failure by Company or by any
Company Subsidiary to observe or perform any term or provision of this
Agreement, or of any agreement executed in connection herewith, or any Note, or
(c) any claims made, or any actions, suits or proceedings commenced or
threatened, by or on behalf of any creditor, bank or security holder (excluding
Bank and the holder or holders of any Note), shareholder, mortgagor, customer
(including, without limitation, any person or entity having any dealings of any
kind with Company or Company Subsidiary (excluding Bank and the holder or
holders of any Note)), trustee, director, officer, employee and/or agent of
Company or Company Subsidiary acting in such capacity, Company, Company
Subsidiary, or any governmental regulatory body or authority. The obligations of
Company and Company Subsidiaries under this Section 9.2 shall survive the
repayment of the Notes and Company Subsidiary Loans and the termination of this
Agreement and the other Loan Documents.
 
ARTICLE X
 
ADMINISTRATIVE SERVICES; PAYMENT PROCESSING; SERVICING
 
Section 10.1.  Administrative Services Agreement. 
 
(a)  Within a reasonable period of time following the execution of the
Agreement, Company and Company Subsidiary shall become a party to, and shall
maintain in effect, an administrative services agreement with Franklin Credit
(the "Administrative Services Agreement") reasonably acceptable to Bank, which
covers the provision by Franklin Credit of any and all administrative services
necessary or helpful for Company and each Company Subsidiary to operate their
business and for the payment by Company and each such Company Subsidiary to
Franklin Credit of reasonable compensation for those services with respect to
the Pledged Mortgage Loans. Those services shall include, without limitation,
the handling of such matters as: safe-keeping and administration of Mortgage
Loan Documents (other than those which have been delivered to Bank or the
Custodian); processing of and record-keeping for Mortgage Loan payments;
insurance; government reporting; Mortgage Loan administration and collection;
and compliance with this Agreement with respect to the Pledged Mortgage Loans.
 
 
43

--------------------------------------------------------------------------------

 
(b)  In the event that the terms of the Administrative Services Agreement should
conflict with the terms of this Agreement or with the Lockbox Agreement, the
terms of this Agreement or of the Lockbox Agreement shall prevail.
 
(c)  Upon an Event of Default, (i) Bank, with the consent of Sky Bank, shall
have the right to terminate the Administrative Services Agreement and transfer
servicing to its designee, (ii) Company will cause Franklin Credit, to service
the Pledged Mortgage Loans for the benefit of Bank as if Bank was the owner of
the Pledged Mortgage Loans until such time as Bank and Sky Bank have mutually
terminated the Administrative Services Agreement, and (iii) Company will
cooperate with Bank and cause Franklin to cooperate with Bank to effect a
transfer of the servicing of the Pledged Mortgage Loans in connection with any
such termination of the Administrative Services Agreement.
 
(d)  The Company covenants to maintain or cause the servicing of the Pledged
Mortgage Loans to be maintained in conformity with reasonable and customary
servicing practices in the industry for the same type of mortgage loans as the
Pledged Mortgage Loans and in a manner at least equal in quality to the
servicing Company provides for mortgage loans which it owns. In the event that
the preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) an Event of Default or (ii) the date on which this Agreement
terminates.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1.  Relationships of Parties. The relationship between Bank and each
Company Subsidiary is limited to that of creditor/secured party, on the one
hand, and borrower, on the other hand. The relationship between Bank and Company
is limited to that of creditor/secured party, on the one hand, and contract
obligor and parent of Company Subsidiaries, on the other hand. The provisions
herein for compliance with financial covenants and delivery of financial
statements are intended solely for the benefit of Bank to protect its interests
as lender in assuring performance of the obligations hereunder and under the
Notes, and nothing contained herein or therein shall be construed as permitting
or obligating Bank to act as a financial or business advisor or consultant to
Company or a Company Subsidiary, or as permitting or obligating Bank to control
Company or a Company Subsidiary, or to conduct Company's or a Company
Subsidiary's operations, or as creating any joint venture, agency, fiduciary,
trustee, or other relationship among the parties other than as explicitly and
specifically stated herein. The Company and each Company Subsidiary acknowledge
that they have had the opportunity to obtain the advice of experienced counsel
of their own choosing in connection with the negotiation and execution of this
Agreement and the Notes and to obtain the advice of such counsel with respect to
all matters contained herein and therein. The Company and Company Subsidiary
further acknowledge that they are experienced with respect to financial and
credit matters and have made their own independent decisions to execute and
deliver this Agreement.
 
 
44

--------------------------------------------------------------------------------

 
Section 11.2.  Recourse. The Company and each Company Subsidiary each
acknowledge and agree that they are each fully liable for repayment of all
Company Subsidiary Loans made to them, and/or all sums due by them hereunder, or
under the applicable Note and for performance of all obligations contained in
this Agreement and in such Note. Furthermore, Company and each Company
Subsidiary acknowledge and agree (i) that Company Subsidiary Loans hereunder are
made, were made and will be made by Bank, in addition to other requirements set
forth herein, based upon the condition precedent, and in consideration of (in
addition to any other consideration), the granting of the security interest in
the Collateral by Company and each Company Subsidiary which jointly and
severally secure and assure the repayment of all Company Subsidiary Loans, now
existing or hereafter made by Bank and (ii) that without the granting of the
security interest in the Collateral by Company and each Company Subsidiary as
security for and to assure the repayment of all Company Subsidiary Loans made
under this Agreement, such Company Subsidiary, nor any other Company Subsidiary,
would be granted or have the benefit of its respective Company Subsidiary Loan
under this Agreement. Each Company Subsidiary and Company agree as follows:
 
(i)  Without good cause, neither the Company or any Company Subsidiary shall
assert, file or exercise any permissive defense, counterclaim, claim or right to
bring any third party actions in any proceedings or action brought by Bank to
enforce its rights under this Agreement or any Note against any one or more of
Company or Company Subsidiary based on joinder of any other Company Subsidiary
and/or Company, contribution, subrogation, reimbursement or any other legal or
equitable claims involving the liability of any Company Subsidiary or Company to
another;
 
(ii)  To unconditionally and absolutely waive any claim based on marshalling of
assets; and
 
(iii)  To the extent, if any, not prohibited by law, until payment in full of
all Company Subsidiary Loans and all other sums due hereunder or under the Note,
to unconditionally waive and forbear from asserting any benefits or rights under
Section 105 or any other provisions of the U.S. Bankruptcy Code to invoke the
automatic stay resulting from the bankruptcy of any other Company Subsidiary or
Company.
 
Section 11.3.  Notices. All notices, demands, consents, requests and other
communications required or, permitted to be given or made hereunder
(collectively, "Notices") shall, except as otherwise expressly provided
hereunder, be in writing and shall be delivered in person or telegraphed or
mailed, first class, return receipt requested, postage prepaid, or by overnight
delivery service or by telecopy or other telecommunications device addressed to
the respective parties hereto at their respective addresses hereinafter set
forth or, as to any such party, at such other address as may be designated by it
in a Notice to the other. All Notices shall be conclusively deemed to have been
properly given or made when duly delivered, in person or by overnight delivery
service or by telecopy or other telecommunications device, or if mailed on the
third Business Day after being deposited in the mails or when delivered to the
telegraph company, addressed as follows:
 
 
45

--------------------------------------------------------------------------------

 
 
 If to Company:
 
Tribeca Lending Corp.
C/O Franklin Credit Management Corporation
101 Hudson Street, 25th Floor
Jersey City, New Jersey 07302
Attention: Mr. Joseph Caiazzo
President
Facsimile No. 201-604-1818
 
 
With a copy to:
 
Tribeca Lending Corp.
C/O Franklin Credit Management Corporation
101 Hudson Street, 25th Floor
Jersey City, New Jersey 07302
Attention: General Counsel
Facsimile No. 201-604-1818
 
 
If to Bank:
 
C/o
Bank of Scotland
565 Fifth Avenue
New York, New York 10017
Attn: Christine Renard
Senior Vice President
Facsimile No.: (212) 883-6610
 
 
With a Copy To:
 
Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attention: John G. Balboni, Esq.
Facsimile Number: (617) 338-2880
 

 
Section 11.4.  Terms Binding Upon Successors; Survival. The terms and provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. All
representations, warranties, covenants and agreements herein contained on the
part of Company or of any Company Subsidiary shall survive the making of the
applicable Company Subsidiary Loan and the execution of the applicable Note, and
shall be effective so long as there remains any obligation of Company hereunder,
or any obligation of a Company Subsidiary under the applicable Note to be paid
or under this Agreement to be performed. All representations, warranties,
covenants, and agreements contained in any Note and in this Agreement on the
part of any Company Subsidiary shall survive the making of the applicable
Company Subsidiary Loan and the execution of such Note and this Agreement, and
shall be effective so long as such Company Subsidiary Loan is outstanding or
there remains any obligations of any Company Subsidiary under any Note to be
paid or under this Agreement to be performed.
 
 
46

--------------------------------------------------------------------------------

 
Section 11.5.  Assignment. This Agreement may not be assigned by Company or by
any Company Subsidiary. This Agreement, each Note, along with, Bank's security
interest in any or all of the Collateral, may be transferred or assigned, in
whole or in part, by Bank in its sole discretion and any such transferee or
assignee thereof may enforce this Agreement, such Note, and such security
interest, provided, however, any transfer or assignment of Bank's rights and
obligations under this Agreement shall only be made pursuant to (i) a successor
by merger to Bank or (ii) a third party institutional lender with sufficient
capital and experience in with commercial credits of a size and nature similar
to the transactions evidenced hereby and being otherwise reasonably acceptable
to Company.
 
Section 11.6.  Amendments. This Agreement may not be modified or amended or
waived unless such modification, waiver or amendment is in writing signed by
Bank and Company. All such written amendments, modifications and extensions to
this Agreement and any other agreements related hereto executed by Company shall
be binding upon each Company Subsidiary to the same extent as if such amendment,
modification or extension had been executed by each such Company Subsidiary, and
each such Company Subsidiary shall thereafter be bound by any such amendments,
modifications and extensions.
 
Section 11.7.  No Waiver; Remedies Cumulative. No failure or delay on the part
of Company, any Company Subsidiary, or Bank or any holder of any Note in
exercising any right, power or privilege hereunder, or under any Note, and no
course of dealing between or among Company, any Company Subsidiary, and Bank or
the holder of any Note, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
herein and therein expressly provided are cumulative and not exclusive of any
rights or remedies which Company, Company Subsidiary, or Bank or the holder of
any Note would otherwise have. No notice to or demand on Company or any Company
Subsidiary in any case shall entitle Company or such Company Subsidiary to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Bank or the holder of any Note to any other
or further action in any circumstances without notice or demand.
 
Section 11.8.  Invalidity. In case any one or more of the provisions contained
in this Agreement, any Note, or in any other agreement or instrument related
hereto shall for any reason be held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof or thereof, and this Agreement, such Note, or such
other instruments or agreements shall be construed as if such invalid, illegal
or unenforceable provision had not been included.
 
Section 11.9.  Participations. Bank may from time to time sell or otherwise
grant participations in any Note, to third party participants which are
institutional lenders with sufficient capital and experience in with commercial
credits of a size and nature similar to the transactions evidenced hereby and
being otherwise reasonably acceptable to Company, and pursuant to which Bank
shall remain as the lead lender and servicer, and the holder of any such
participation, if the participation agreement so provides, (a) shall, with
respect to its participation, be entitled to all of the rights of Bank, and
(b) may exercise any and all rights of setoff or banker's lien with respect
thereto, in each case as fully as though Company or the applicable Company
Subsidiary were directly indebted to the holder of such participation in the
amount of such participation; provided, however, that Company or such Company
Subsidiary shall not be required to send or deliver to any of the participants
other than Bank any of the materials or notices required to be sent or delivered
by it under the terms of this Agreement, nor shall it have to act except in
compliance with the instructions of Bank.
 
 
47

--------------------------------------------------------------------------------

 
Section 11.10.  Integration. This Agreement, together with each Note and other
documents executed pursuant to the terms hereof and thereof, constitute the
entire agreement between or among the parties hereto and thereto, with respect
to the subject matter hereof and thereof.
 
Section 11.11.  Additional Instruments, etc. The Company and each Company
Subsidiary shall execute and deliver such further instruments, and shall do and
perform all matters and things necessary or expedient to be done or observed,
for the purpose of effectively creating, maintaining and preserving the security
and benefits intended to be afforded by this Agreement.
 
Section 11.12.  Governing Law. This Agreement and the rights and obligations of
the parties hereunder, under each Note and under other documents executed
pursuant to the terms hereof and thereof shall be construed in accordance with
and governed by the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law). For any dispute arising under this Agreement or
in connection herewith, Company and each Company Subsidiary hereby irrevocably
submit to, consent to, and waive any objection to, the jurisdiction of the
courts of the State of New York and the United States Courts for the Southern
District of New York and the courts of the State of Ohio and the United States
Courts for the Northern District of Ohio. Trial by jury is waived by Company and
each Company Subsidiary. 
 
Section 11.13.  Company and Company Subsidiary Information. The Company and each
Company Subsidiary hereby authorize Bank to provide any Affiliate of Bank with
information regarding them, including copies of documents, financial statements,
corporate records and reports, obtained by Bank from them or any other entity
during the course of the negotiation or administration of this Agreement.
 
Section 11.14.  Counterparts. This Agreement may be executed in one or more
counterparts by Bank, Company, and Company Subsidiaries on separate counterpart
signature pages, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument.
 
 
48

--------------------------------------------------------------------------------

 
Section 11.15.  Privacy and Security; Confidentiality. 
 
(a)  Bank acknowledges that Company and each of the Company Subsidiaries are
required to safeguard nonpublic personal information of their respective
customers. This duty to safeguard personal information requires Company and the
Company Subsidiaries to ensure that third parties who may observe or obtain
nonpublic personal information also safeguard this information to the same
extent. Accordingly, Bank agrees and represents and warrants that Bank shall, at
all times, comply with the requirements of the Gramm-Leach-Bliley Act, Pub. L.
106-102, as amended, and its implementing regulations, with respect to
maintaining the confidentiality and security of nonpublic personal information
of Company’s customers in connection with Bank’s rights under this Agreement.
Bank acknowledges that all documents and information furnished to or obtained by
Bank, whether in written or verbal form, relating to the personal, non-public
information of Company’s and the Company Subsidiary’s customers (collectively,
the “Confidential Information”), constitute valuable assets of, and are
proprietary to, Company, the Company Subsidiaries and its affiliates.
Accordingly, Bank agrees not to disclose (whether directly or indirectly) or use
any Confidential Information except as required to carry out its duties under
the Agreement or as required by law. Third party disclosures made in the
ordinary course of Bank’s business (including, without limitation, in connection
with any proposed participation interest in, or assignment of Bank’s interest
under, this Agreement or any Note) are permitted, provided they are solely in
furtherance of Bank’s duties under this Agreement and are made to a party bound
by privacy and security provisions consistent herewith. Bank agrees to establish
and maintain procedures reasonably designed to assure the security of all
Confidential Information. This Privacy and Security Section 11.15 shall survive
termination of the Agreement.
 
(b)  Bank furthermore agrees (on behalf of itself and each of its respective
affiliates, directors, officers, employees and representatives) to use
reasonable precautions to keep confidential, in accordance with safe and sound
banking practices, any non-public information supplied to Bank by Franklin
Credit, Company or any Company Subsidiary, provided that nothing herein shall
limit the disclosure of any such information (i) to the extent required by
applicable law, (ii) to counsel for the Bank, (iii) to bank examiners, and
Bank's auditors or accountants, (iv) to the extent that such information is
already publicly known not as result of any breach of this Section, (v) to any
bona fide assignee or participant (or prospective bona fide assignee or
participant) so long as such assignee or participant (or such prospective
assignee or participant) agrees in writing to be bound by the provisions of this
Section, or (vi) in connection with any litigation to which  Bank is a party;
provided, that unless specifically prohibited by applicable law or court order,
the Bank shall make reasonable efforts to notify Franklin Credit or Company of
any request by any governmental agency or representative thereof for disclosure
of any such non-public information prior to disclosure of such information, and
provided further, that in no event shall Bank be obligated or required to return
any materials furnished by Franklin Credit, Company or any Company Subsidiary.
 
[Signatures are located on the following page.]



 
49

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the date first above written.
 

  Company:         TRIBECA LENDING CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

JOSEPH CAIAZZO   PRESIDENT

            Company Subsidiary:       TRIBECA LI 2005 CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

JOSEPH CAIAZZO   PRESIDENT

            Bank:       BOS (USA) INC.  
   
   
    By:      

--------------------------------------------------------------------------------

KAREN WEICH   ASSISTANT VICE PRESIDENT


 
50

--------------------------------------------------------------------------------

 



EXHIBIT A


Company Subsidiary Loan Request Form 
[Date]
BoS (USA) Inc.
565 Fifth Avenue
New York, New York 10017
Attn: ______________________
 


Ladies/Gentlemen:


This letter is a request for you to make a Company Subsidiary Loan to us to
refinance the Sky Bank Subsidiary Loan in the outstanding principal amount of
$_____________ which is secured by the Related Mortgage Pool consisting of the
Mortgage Loans listed in Appendix I hereto, pursuant to the Master Credit and
Security Agreement (the "Agreement") entered into as of March 24, 2006, between
Tribeca Lending Corp. (the "Company"), BoS (USA) Inc. (the "Bank") and each
Company Subsidiary that is a party thereto, as follows:
 
Company Subsidiary:
Requested Company Subsidiary Loan Amount:
Requested funding date:
Mortgage Loans requested to be funded in connection with such Related Mortgage
Pool: See Appendix I hereto: [Appendix I to Transaction Request Letter will list
Mortgage Loans]
Mortgage Pool Value:




All capitalized terms used herein shall have the meaning assigned thereto in the
Agreement.
 

        [COMPANY SUBSIDIARY]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title: 


 
 

--------------------------------------------------------------------------------

 

Appendix I to Company Subsidiary Loan Request
Proposed Mortgage Pool


Description of Mortgage Loans
[Attached]



 
A-2

--------------------------------------------------------------------------------

 



EXHIBIT C


Collateral Documents
 

·    
Approved Loan Proposal

·    
Application

·    
Loan Summary

·    
Credit Report along with corresponding FICO scores

·    
Verified collateral insurance

·    
Appraisal made out to Tribeca Lending Corp. (where applicable)

·    
Flood Determination

·    
Flood insurance (if necessary)

·    
VOE (where applicable)

·    
VOM (where applicable)

·    
VOD (where applicable)

 

(a)  the original Mortgage Note bearing a blank endorsement "Pay to the order of
_________, without recourse" and signed by an authorized officer. To the extent
that there is no room on the face of the Mortgage Notes for endorsements, the
endorsement may be contained on an allonge, if state law so allows and the
Custodian is so advised by Company that state law so allows;
 
(b)  the original of any guarantee executed in connection with the Mortgage
Note;
 
(c)  if available, the original Mortgage with evidence of recording thereon. If
in connection with any Mortgage Loan, Company cannot deliver or cause to be
delivered the original Mortgage with evidence of recording thereon on or prior
to the Funding Date because of a delay caused by the public recording office
where such Mortgage has been delivered for recordation or because such Mortgage
has been lost or because such public recording office retains the original
recorded Mortgage, Company shall deliver or cause to be delivered to the
Custodian, a photocopy of such Mortgage, together with (i) in the case of a
delay caused by the public recording office, an Officer's Certificate of Company
stating that such Mortgage has been dispatched to the appropriate public
recording office for recordation and that the original recorded Mortgage or a
copy of such Mortgage certified by such public recording office to be a true and
complete copy of the original recorded Mortgage will be promptly delivered to
the Custodian upon receipt thereof by Company; or (ii) in the case of a Mortgage
where a public recording office retains the original recorded Mortgage or in the
case where a Mortgage is lost after recordation in a public recording office, a
copy of such Mortgage certified by such public recording office to be a true and
complete copy of the original recorded Mortgage;
 
(d)  the original assignment of Mortgage for each Mortgage Loan, in form and
substance acceptable for recording. The assignment of Mortgage shall be
delivered in blank;
 
 
 

--------------------------------------------------------------------------------

 
(e)  if available, the original mortgagee policy of title insurance or, in the
event such original title policy is unavailable, a true and complete copy of the
related policy binder or commitment for title; and
 
(f)  security agreement, chattel mortgage or equivalent document executed in
connection with the Mortgage, if any.
 
From time to time, Company shall cause to be forwarded to Bank additional
original documents, additional documents evidencing an assumption, modification,
consolidation or extension of a Mortgage Loan. All such mortgage documents held
by the Custodian as to each Mortgage Loan shall constitute the "Collateral
Documents".



 
C-2

--------------------------------------------------------------------------------

 



EXHIBIT D


List of Related Mortgage Pools for each Company Subsidiary Loan

 
 

--------------------------------------------------------------------------------

 



EXHIBIT E


Form of Promissory Note
 
$________________ New York, New York
 
_________ ____, 2006
 
FOR VALUE RECEIVED, ____________________________ (the "Borrower"), hereby
unconditionally promises to pay to the order of BOS (USA) INC. (the "Bank"), a
Delaware corporation, at its office located at 565 Fifth Avenue, New York, New
York 10017, or such other address as the holder of this Note may designate to
Borrower in writing, the principal sum of ______________________________________
AND ____/100 DOLLARS ($_____________), together with interest on the unpaid
principal amount hereof at an initial interest rate of __________% per annum.
The interest rate will be adjusted monthly, on the first day of each month, in
accordance with the terms and provisions of the Loan Agreement (as hereinafter
defined) and upon the occurrence and during the continuance of an Event of
Default this Note shall bear interest at the Post-Default Rate (as defined in
the Loan Agreement).
 
This Note shall be for a term of Thirty Six (36) months. Beginning
__________________, 2006, and on the first day of each month thereafter, there
shall be due and payable equal monthly principal and interests payments of
___________________________________________________AND _____/100 DOLLARS
($________________), calculated based upon a fully amortizing level payment 240
month amortization schedule, provided, however, Bank reserves the right to
adjust the monthly payment amount from time to time based upon changes in the
interest rate hereon if, as the result of such interest rate change, "negative
amortization" will occur (i.e. the amount of the scheduled principal and
interest payment will not be sufficient to pay accrued and unpaid interest). The
entire unpaid principal amount outstanding under this Note shall be payable on
the three-year anniversary of the date hereof.


Amounts payable on this Note are payable in lawful money of the United States of
America in good and immediately available funds at the offices of Bank, or at
such other address as the holder of the Note may designate in writing.
 
If this Note or any installment hereof becomes due and payable on a Saturday,
Sunday or public holiday under the laws of the State of New York, the due date
thereof shall be extended to the next succeeding full Business Day.
 
This Note is a Note referred to in and is subject to the terms, conditions and
covenants of, and is secured by certain collateral as more fully described and
provided in, a certain Master Credit and Security Agreement, dated as of March
24, 2006, among Bank, Tribeca Lending Corp., and other subsidiaries of Tribeca
Lending Corp., and to which Borrower has become a party to on or about even date
herewith, (the "Loan Agreement"), and Borrower acknowledges receiving a copy of
and becoming a party to said Loan Agreement), provided, however, reference to
the Loan Agreement and to the collateral does not affect or impair the absolute
and unconditional obligation of the Borrower to pay the principal of and
interest on this Note when due.
 
 
 

--------------------------------------------------------------------------------

 
This Note is subject to mandatory prepayment in whole or in part as provided in
the Loan Agreement. Upon the occurrence of an Event of Default, the principal
of, and accrued interest on, this Note may be declared to be due and payable in
the manner and with the effect provided in the Loan Agreement. Prepayment of the
loan evidenced by this Note is subject to the terms of the Loan Agreement.
 
This Note shall be construed in accordance with and governed by the laws of the
State of New York without giving effect to the principles thereof relating to
the conflict of laws. For any dispute arising under this Note or in connection
herewith, the Borrower hereby irrevocably submits to, consents to, and waives
any objection to, the jurisdiction of the courts of the State of New York and
the United States Courts for the Southern District of New York. Trial by jury is
waived by the Borrower for collection hereof.
 
In the event that any one or more of the provisions of this Note shall for any
reason be held to be invalid, illegal or unenforceable, in whole or in part, or
in any respect, or in the event that any one or more of the provisions of this
Note shall operate, or would prospectively operate, to invalidate this Note,
then, and in any such event, such provision or provisions only shall be deemed
to be null and void and of no force or effect and shall not affect any other
provision of this Note, and the remaining provisions of this Note shall remain
operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.
 
It is the intention of the parties hereto to comply strictly with the usury laws
of the State of New York and applicable Federal law; therefore, it is agreed
that notwithstanding any provision to the contrary in this Note, no such
provision shall require the payment or permit the collection of interest in
excess of the maximum amount permitted by law.
 
Except to the extent provided in the Loan Agreement, the Borrower and every
endorser and guarantor of this Note or the obligation represented hereby waive
presentment, demand, notice, protest and all other demands and notice in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, assent to any extension or postponement of the time of payment or any
other indulgence, to any substitution, exchange or release of collateral and to
the addition or release of any other party primarily or secondarily liable.
 
     _______________________________
By: _________________________
Its: _________________________





 
E-2

--------------------------------------------------------------------------------

 



EXHIBIT F


Form of Security Agreement


THE LIEN AND SECURITY INTEREST GRANTED PURSUANT TO THIS SECURITY AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECURED PARTY HEREUNDER ARE SUBJECT
TO THE PROVISIONS OF THAT CERTAIN INTERCREDITOR AGREEMENT (THE "INTERCREDITOR
AGREEMENT") DATED AS OF MARCH 24, 2006 AMONG BOS (USA) INC., SKY BANK, TRIBECA
LENDING CORP. AND THE SUBSIDIARIES OF TRIBECA LENDING CORP. FROM TIME TO TIME
PARTY THERETO. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS SECURITY AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.




This Security Agreement is entered into as of this ___ day of March, 2006 by
___________________ and _____________________________, each subsidiaries of (the
“Subsidiaries”; such Subsidiaries, together with the Company any other
subsidiary of the Company which from time to time becomes a Grantor pursuant to
Section 5 hereof, a "Grantor" and collectively, the "Grantors") Tribeca Lending
Corp., a New York corporation (the "Company"), for the benefit of BOS (USA)
Inc., a Delaware corporation ("BOS").
 
WHEREAS, the Company and certain subsidiaries of the Company have requested that
BOS enter into that certain Master Credit and Security Agreement, dated as of
March 24, 2006 (as the same may be amended, restated or otherwise modified from
time to time, the "Master Agreement"), among the Company and the subsidiaries of
the Company party thereto (collectively, with the Company, the "BOS Borrowers")
and make loans (collectively, the "BOS Loans") to the BOS Borrowers upon the
terms and subject to the conditions set forth therein;


WHEREAS, the Company and certain subsidiaries of the Company have requested that
Sky Bank enter into that certain Master Credit and Security Agreement, dated as
of February 28, 2006 (as the same may be amended, restated or otherwise modified
from time to time, the "Sky Master Agreement"), among the Company and the
subsidiaries of the Company which from time to time become a party thereto
(collectively, with the Company, the "Sky Borrowers") and make loans
(collectively, the "Sky Loans") from time to time upon the terms and subject to
the conditions set forth therein;


WHEREAS, the Company and the Subsidiaries have requested that Sky Bank make a
Sky Loan to the Subsidiaries;


WHEREAS, it is a condition precedent to Sky Bank making such Sky Loans that, as
additional security for all BOS Loans, BOS be granted a lien and security
interest (junior to the security interest of Sky Bank in accordance with the
terms and provisions of that certain Intercreditor Agreement) in all collateral
pledged or pledgable by Grantors as security for the Sky Loans in order that, as
additional security for the Sky Loans, Sky Bank shall be granted, and BOS shall
consent to, a lien and security interest (junior to the security interest of BOS
in accordance with the terms and provisions of the Intercreditor Agreement) in
favor of Sky Bank in all collateral pledged or pledgable to BOS as security for
the BOS Loans;


 
 

--------------------------------------------------------------------------------

 
WHEREAS, neither BOS nor Sky Bank would enter into the Master Agreement nor the
Sky Master Agreement, respectively, but for the reciprocal cross
collateralization contemplated therein and effectuated herein; and


WHEREAS, the Grantors are each Subsidiaries of the Company and are significantly
dependent upon the Company and the other Subsidiaries of the Company for
financial and other support and will benefit directly and indirectly from the
Master Agreement and the Sky Master Agreement and from the BOS Loans and the Sky
Loans made pursuant thereto.


NOW THEREFORE, in order to induce BOS to make the BOS Loans and Sky Bank to make
Sky Loans and for other good and valuable consideration given, the receipt and
sufficiency of which is hereby acknowledged, each Grantor agrees as follows:


SECTION 1. Security Interest. As security for the payment in full of all BOS
Loans and all other existing and hereafter arising indebtedness of the BOS
Borrowers under the Master Agreement, each Grantor does hereby convey to BOS a
security interest (subject to the first priority security interest in favor of
Sky Bank) in all rights, titles and interests of such Grantor in and to all
Collateral (as defined in the Sky Master Agreement) in which Sky Bank has been
granted a security interest pursuant to Section 3.1 of the Sky Master Agreement
(other than the Sky Account).
 
The foregoing security interest and lien shall remain in effect until all
indebtedness secured hereby has been paid in full and the commitment of BOS to
make BOS Loans shall have expired, provided, however, if Sky Bank shall release
its security interest in any portion of the Collateral pursuant to Section 3.4
of the Sky Master Agreement, then BOS shall be deemed to have automatically
released its security interest in the same contemporaneously with the release by
Sky Bank. By accepting the benefits of this Agreement, BOS agrees that in the
event all indebtedness secured hereby shall be paid in full and the commitment
of BOS to make BOS Loans shall have expired, BOS shall promptly deliver or
release all Collateral in its possession to the applicable Grantor or as
otherwise provided in the Intercreditor Agreement, and shall execute and deliver
such assignments and other instruments and documents reasonably requested by the
applicable Grantors to vest title in the Collateral to such Grantor.
 
Upon the request of BOS, each Grantor shall execute any further document or
instrument reasonably requested by BOS to further evidence, perfect or
effectuate the security interests and liens granted herein. Furthermore, each
Grantor (a) hereby authorizes BOS to sign (if required) and file financing
statements at any time with respect to any of the Collateral, without such
financing statements being executed by, or on behalf of, Grantor, (b) shall, at
any time on request of BOS, execute or cause to be executed financing statements
in respect of any Collateral, and (c) shall reasonably cooperate to provide any
information reasonably required by BOS in connection with the filing of
financing statements with respect to the Collateral.


 
F-2

--------------------------------------------------------------------------------

 
SECTION 2. Warranties. Each Grantor represents and warrants to BOS that, as of
the date of this Agreement:


(i)  each representation and warranty of such Grantor set forth in Section 5.3
of the Sky Master Agreement, which representations and warranties are hereby
incorporated herein by reference with the same force and effect as though
expressly set forth herein with respect to BOS, is true and correct (except that
the security interest in the Collateral granted to BOS herein is junior to the
security interest of Sky Bank in such Collateral); and
 
(ii)  such Grantor has the power and authority to execute, deliver and perform
this Agreement, and all other documents contemplated hereby and thereby and the
execution, delivery and performance of this Agreement by such Grantor has been
duly and validly authorized by all necessary corporate action on the part of
such Grantor (none of which actions have been modified or rescinded, and all of
which actions are in full force and effect) and does not conflict with or
violate any provision of law or of the articles of organization, bylaws or
operating agreement of such Grantor.
 
SECTION 3. Inspection. BOS is hereby granted all rights (other than rights of
access to data system(s)) relating to the Collateral which are granted to Sky
Bank pursuant to Section 6.2(e) of the Sky Master Agreement which rights are
hereby incorporated herein by reference with the same force and effect as though
expressly set forth herein with respect to BOS. 


SECTION 4. Default. Upon the occurrence and during the continuance of any Event
of Default under and as defined in the Master Agreement:


(i)  BOS, subject to the terms and conditions of the Intercreditor Agreement,
shall have all of the rights and remedies granted to Sky Bank pursuant to
Sections 8.2 and 8.3 of the Sky Master Agreement, which rights and remedies are
hereby incorporated herein by reference with the same force and effect as though
expressly set forth herein with respect to BOS; and
 
(ii)  as and to the extent provided in the Sky Master Agreement, BOS is hereby
appointed the attorney-in-fact of each Grantor, with full power of substitution,
for the purpose of carrying out the provisions hereof and taking any action and
executing any instruments which BOS may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, so long as an Event of Default has occurred and is continuing under
the Master Agreement, BOS shall have the right and power to (a) give notices of
its security interest in the Collateral to any person, either in the name of
such Grantor or in its own name, (b) endorse all Pledged Mortgage Loans payable
to the order of such Grantor, or (c) receive, endorse and collect all checks
made payable to the order of such Grantor representing any payment on account of
the principal of or interest on, or the proceeds of sale of, any of the Pledged
Mortgage Loans and to give full discharge for the same and execute any and all
instruments in writing whatever kind and nature, if they be necessary, and be
necessary and deemed proper by BOS to effectively assure its appropriate lien
position in the Collateral, provided, however the exercise of such power of
attorney in any and all events being subject to the terms and conditions of the
Intercreditor Agreement and the rights of Sky Bank as the first priority lien
holder in the Collateral.
 
 
F-3

--------------------------------------------------------------------------------

 
SECTION 5. Additional Grantors. Each subsidiary of the Company which after the
date hereof becomes a party to the Sky Master Agreement or grants collateral to
secure obligations under the Sky Master Agreement shall, as contemplated in
Section 3.7 of the Master Agreement, be made a party hereto as an additional
Grantor by executing a joinder hereto in the form attached as Exhibit A hereto.
No consent or other action by any other Grantor shall be required in order for
any such subsidiary to become an additional Grantor hereunder.


SECTION 6. Waivers. Each Grantor waives presentment, demand, notice, protest,
notice of acceptance of this Agreement, notice of any loans made, credit or
other extensions granted, collateral received or delivered and any other action
taken in reliance hereon and all other demands and notices of any description,
except for such demands and notices as are expressly required to be provided to
such Grantor under this Agreement. Each Grantor waives, to the full extent
permitted by law, the benefit of all appraisement, valuation, stay, extension
and redemption laws now or hereafter in force and all rights of marshaling in
the event of any sale or disposition of any of the Collateral. Each Grantor
assents to any extension or postponement of the time of payment or any other
forgiveness or indulgence, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromise or adjustment of any thereof, all in such manner and at
such time or times as BOS may deem advisable. Subject to the terms and
provisions of the Intercreditor Agreement, BOS may exercise its rights with
respect to the Collateral without resorting, or regard, to other collateral or
sources of reimbursement for the BOS Loans. BOS shall not be deemed to have
waived any of its rights with respect to the Collateral unless such waiver is in
writing and signed by BOS. No delay or omission on the part of BOS in exercising
any right and no course of dealing shall operate as a waiver of such right or
any other right. A waiver on any one occasion shall not bar or waive the
exercise of any right on any future occasion. All rights and remedies of BOS in
the Collateral, whether evidenced hereby or by any other instrument or papers,
are cumulative and not exclusive of any remedies provided by law or any other
agreement, and may be exercised separately or concurrently.


SECTION 7. General Provisions.


(a) Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Sky Master Agreement.


(b) This Agreement is binding upon each Grantor and BOS and their respective
successors and assigns and shall inure to the benefit of BOS and its successors
and assigns as and to the extent provided in the BOS Master Agreement. No
Grantor may assign its rights or obligations hereunder without the prior written
consent of BOS, and any such purported assignment shall be void.
 
 
F-4

--------------------------------------------------------------------------------

 
(c) No waiver of any part of this Agreement or of any breach hereof, shall
constitute a waiver of any subsequent breach or justify or authorize the
non-observance of any other part of this Agreement.
 
(d) All rights, interests and remedies herein granted to BOS shall be cumulative
of all other rights, interests and remedies now or hereafter granted to or
acquired by BOS.
 
(e) Any notice, request, demand, or other communication shall be given via
overnight courier or United States first class certified or registered mail,
addressed to such party receiving notice at the respective address appearing on
the signature page to this Agreement, or to such other address as may be
furnished in writing to the other party and shall be deemed received on the next
business day if sent via overnight courier and on the third business day after
mailing if sent via certified or registered mail.


(f) This Agreement and the rights and obligations of the parties hereunder shall
be construed in accordance with and governed by the laws of the State of New
York (excluding the laws applicable to conflicts or choice of law).


(g) For any dispute arising under this Agreement or in connection herewith, each
Grantor hereby irrevocably submits to, consents to, and waives any objection to,
the jurisdiction of the courts of the State of New York, County of New York and
the United States Courts for the Southern District of New York and the courts of
the State of Ohio and the United States Courts for the Northern District of
Ohio. Trial by jury is waived by each Grantor.
 
(h) The descriptive headings of the various provisions of this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
construction of any of the provisions of this Agreement.
 
(i) This Agreement may be executed in any number of counterparts, and by each of
the parties hereto on the same or separate counterparts, each of which shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Telecopied signatures hereto shall be of the same force
and effect as an original of a manually signed copy.
 
(j) No provisions of this Agreement shall be waived, amended or supplemented
except by a written instrument executed by BOS.
 
(k) Each Grantor acknowledges, agrees and recognizes that the Sky Loans made to
Subsidiaries pursuant to the Sky Master Agreement would not be made to
Subsidiaries unless, and it is an express condition to the making of such Sky
Loans to Subsidiaries that, all collateral securing the Sky Loans also secure
the BOS Loans so as to enable Sky Bank to obtain a corresponding second priority
security interest in all now existing and hereafter arising collateral securing
the BOS Loans as additional security for the Sky Loans, and each Grantor is
entering into this Agreement in order to satisfy such condition precedent to
such Sky Loan. Each Grantor acknowledges that BOS and Sky Bank have been induced
to enter into the Master Agreement and Sky Master Agreement, respectively,
because of, among other things, the security interest and lien granted herein.


 
F-5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed this
_____ day of _______________, 20______.


_______________________________



By: ___________________________



Its: ____________________________



 
F-6

--------------------------------------------------------------------------------

 



JOINDER TO SECURITY AGREEMENT




JOINDER TO SECURITY AGREEMENT, dated as of _________ ___, 20___ (the "Joinder
Agreement"), by __________ a _____________ ("Additional Grantor"), in favor of
BOS (USA) INC. a Delaware corporation ("BOS").


WITNESSETH:
 
WHEREAS, Tribeca Lending Corp. (the "Company") and certain Subsidiaries of the
Company have requested that BOS enter into that certain Master Credit and
Security Agreement, dated as of March 24, 2006 (as the same may be amended,
restated or otherwise modified from time to time, the "Master Agreement"), among
the Company and the subsidiaries of the Company from time to time party thereto
(collectively, with the Company, the "BoS Borrowers") and to make loans
(collectively, the "Company Subsidiary Loans") from time to time to the BoS
Borrowers upon the terms and subject to the conditions set forth therein;


WHEREAS, the Company and certain Subsidiaries of the Company have requested that
Sky Bank enter into that certain Master Credit and Security Agreement, dated as
of February 28, 2006 (as the same may be amended, restated or otherwise modified
from time to time, the "Sky Bank Master Agreement"), among the Company and the
subsidiaries of the Company from time to time party thereto (collectively, the
"Sky Bank Borrowers") and to make loans (collectively, the "Sky Bank Loans")
from time to time to the Sky Bank Borrowers upon the terms and subject to the
conditions set forth therein;


WHEREAS, Additional Grantor has requested that Sky Bank make a Sky Bank Loan to
Additional Grantor;


WHEREAS, it is a condition precedent to Sky Bank making such Sky Bank Loan that,
as additional security for all Company Subsidiary Loans, BOS be granted a lien
and security interest in all collateral pledged or pledgable by Additional
Grantor as security for the Sky Bank Loans in order that, as additional security
for the Sky Bank Loans, Sky Bank shall be granted, and BOS consent to, a lien
and security interest in favor of Sky Bank in all collateral pledged or
pledgable to BOS to secure the Company Subsidiary Loans;


WHEREAS, Additional Grantor is a subsidiary of the Company and is significantly
dependent upon the Company and other subsidiaries of the Company for financial
and other support and will benefit directly and indirectly from the Master
Agreement and the Sky Bank Master Agreement and the Sky Bank Loans and the
Company Subsidiary Loans made thereunder;


NOW, THEREFORE, in order to induce Sky Bank to make the Sky Bank Loan and BOS to
make Company Subsidiary Loans and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Additional Grantor and
BOS hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
SECTION 1.  Joinder. Pursuant to Section 5 of that certain Security Agreement,
dated as of March 24, 2006, by the Sky Bank Borrowers party thereto in favor of
BOS (as the same may be amended, restated or otherwise modified from time to
time, the "Security Agreement"), effective as of the date hereof Additional
Grantor hereby joins in and is made a Grantor party to the Security Agreement
for all purposes thereof, and grants to BOS a continuing lien upon and security
interest in the Collateral thereof to secure the payment in full of all
Subsidiary Company Loans and all other existing and hereafter arising
indebtedness of the BoS Borrowers under the Master Agreement, and shall have all
of the rights and obligations of a Grantor thereunder, as fully as if listed as
a Grantor directly therein and a direct signatory thereto.
 
SECTION 2. Counterparts. This Joinder Agreement may be executed in any number of
counterparts, and by each of the parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Telecopied
signatures hereto shall be of the same force and effect as an original of a
manually signed copy.
 
SECTION 3. Assignment. This Joinder Agreement is binding upon Additional Grantor
and BOS and their respective successors and assigns and shall inure to the
benefit of BOS and its successors and assigns. Additional Grantor may not assign
its rights or obligations hereunder without the prior written consent of BOS,
and any such purported assignment shall be void.
 
SECTION 4. Amendment. No provisions of this Joinder Agreement shall be waived,
amended or supplemented except by a written instrument executed by BOS and
Additional Grantor.
 
SECTION 5. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
 
SECTION 6. Jurisdiction. For any dispute arising under this Joinder Agreement or
in connection herewith, Additional Grantor hereby irrevocably submits to,
consents to, and waives any objection to, the jurisdiction of the courts of the
State of New York and the United States Courts for the Southern District of New
York. Trial by jury is waived by Additional Grantor. Nothing herein shall affect
the right of BOS to bring actions and proceedings against Additional Grantor in
the courts of any other jurisdiction.
 
SECTION 7. Headings. The descriptive headings of the various provisions of this
Joinder Agreement are inserted for convenience of reference only and shall not
affect the meaning or construction of any of the provisions of this Joinder
Agreement.
 
[Remainder of page intentionally left blank]



 
2

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Additional Grantor has duly executed and delivered this
Joinder Agreement as of the date first above written.
 
 

Address:       [ADDITIONAL GRANTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title: 




 
 

--------------------------------------------------------------------------------

 

Schedule I


Sky Bank Subsidiary Loans



 
 

--------------------------------------------------------------------------------

 




   
Page
ARTICLE I
Definitions
1
Section 1.1.
Defined Terms
1
Section 1.2.
Other Definitional Provisions.
8
ARTICLE II
The Credit
8
Section 2.1.
Loans.
8
Section 2.2.
Procedures for Obtaining Company Subsidiary Loans
9
Section 2.3.
Note
9
Section 2.4.
Interest.
9
Section 2.5.
Payments.
10
Section 2.6.
Reserved.
12
Section 2.7.
Method of Making Payments
12
Section 2.8.
Net Payments
12
Section 2.9.
Direct Payments
13
Section 2.10.
Success Fees
13
Section 2.11.
Mandatory Prepayments of Company Subsidiary Loans.
13
ARTICLE III
Collateral
14
Section 3.1.
Assignments and Grants of Security Interest by Company and Company Subsidiary
14
Section 3.2.
Reserved.
16
Section 3.3.
Reserved.
16
Section 3.4.
Sale to Investor or Syndication Transaction
16
Section 3.5.
Collection and Servicing Rights
16
Section 3.6.
Return of Collateral
17
Section 3.7.
Cross – Collateralization to Sky Bank Master Agreement.
17
ARTICLE IV
Conditions Precedent
18
Section 4.1.
Effectiveness of Agreement
18
Section 4.2.
Relating to a Company Subsidiary Loan
18
Section 4.3.
Acceptance of Proceeds
20
ARTICLE V
Representations and Warranties
20
Section 5.1.
By Company
20
Section 5.2.
By Company Subsidiary
22
Section 5.3.
Special Representations Concerning Collateral
24
ARTICLE VI
Affirmative Covenants
27
Section 6.1.
Of Company
27
Section 6.2.
Of Company Subsidiary
31
Section 6.3.
Special Affirmative Covenants Concerning Collateral.
34
ARTICLE VII
Negative Covenants
35

 
 
i

--------------------------------------------------------------------------------

 
Section 7.1.
Of Company
35
Section 7.2.
Covenants Of Company Subsidiary
36
ARTICLE VIII
Defaults; Remedies
37
Section 8.1.
Events of Default
37
Section 8.2.
Remedies Relating to Events of Default.
39
Section 8.3.
Application of Proceeds
41
Section 8.4.
Bank Appointed Attorney‑in‑Fact
41
Section 8.5.
Right of Set‑off
42
Section 8.6.
Cost of Enforcement
42
ARTICLE IX
Reimbursement of Expenses; Indemnity
42
Section 9.1.
Payments of Taxes
42
Section 9.2.
Indemnification
43
ARTICLE X
Administrative Services; Payment Processing; Servicing
43
Section 10.1.
Administrative Services Agreement.
43
ARTICLE XI
Miscellaneous
44
Section 11.1.
Relationships of Parties
44
Section 11.2.
Recourse
45
Section 11.3.
Notices
45
Section 11.4.
Terms Binding Upon Successors; Survival
46
Section 11.5.
Assignment
47
Section 11.6.
Amendments
47
Section 11.7.
No Waiver; Remedies Cumulative
47
Section 11.8.
Invalidity
47
Section 11.9.
Participations
47
Section 11.10.
Integration
48
Section 11.11.
Additional Instruments, etc
48
Section 11.12.
Governing Law
48
Section 11.13.
Company and Company Subsidiary Information
48
Section 11.14.
Counterparts
48
Section 11.15.
Privacy and Security; Confidentiality.
49

 

 
 
ii

--------------------------------------------------------------------------------

 